[okeoksfirstamendmenttocr001.jpg]
FIRST AMENDMENT TO TERM LOAN AGREEMENT THIS FIRST AMENDMENT TO TERM LOAN
AGREEMENT (this “Amendment”) dated as of April 18, 2017, by and among ONEOK
PARTNERS, L.P., a Delaware limited partnership, as borrower (the “Borrower”),
MIZUHO BANK, LTD., as administrative agent (the “Administrative Agent”), and the
Lenders party to this Amendment. W I T N E S S E T H: A. The Borrower, the
Administrative Agent and the Lenders entered into that certain Term Loan
Agreement dated as of January 8, 2016 (the “Original Agreement”); and B. The
Borrower, the Administrative Agent and the Lenders party to this Amendment
desire to amend the Original Agreement as set forth herein; NOW, THEREFORE, in
consideration of the premises and the mutual covenants and agreements contained
herein and in the Original Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows: ARTICLE 1. DEFINITIONS AND REFERENCES
1.01. Terms Defined in the Original Agreement; Other Defined Terms. Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Original Agreement shall have the same meanings whenever
used in this Amendment. As used herein, “Credit Agreement” means the Original
Agreement as amended hereby. ARTICLE 2. AMENDMENT 2.01. Amendment of the
Original Agreement. The Original Agreement is hereby amended to and restated in
its entirety in the form of Annex A attached hereto. 2.02. Amendment to Exhibit
E (Compliance Certificate). Exhibit E to the Original Agreement is hereby
amended and restated in its entirety as set forth on Annex B. ARTICLE 3.
CONDITIONS TO EFFECTIVENESS 3.01. Execution and Delivery of this Amendment
(Execution Date). This Amendment shall be effective, and shall constitute a
binding agreement among the parties hereto, on the date (the “Execution Date”)
when the following conditions precedent are satisfied: (a) Receipt by the
Administrative Agent of counterparts of this Amendment executed by the Borrower
and the Required Lenders and the Consent and Agreement attached hereto duly
executed and delivered by ONEOK Partners Intermediate Limited Partnership, a
Delaware limited partnership; (b) Receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Borrower stating that no consents,
licenses or approvals are required to be obtained by the Exhibit 10.2



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr002.jpg]
Borrower as a condition to the enforceability, or the execution and delivery of
this Amendment by the Borrower; and (c) payment of expenses required to be paid
in connection with the Amendment, including reasonable Attorney Costs of counsel
to the Administrative Agent and Mizuho Bank, Ltd., to the extent invoiced prior
to the Execution Date; provided that the amendments to the Credit Agreement set
forth in Section 2 of this Amendment shall not become effective, until the
Closing Date (as defined below), and in the event that the Closing Date has not
occurred on or before the date one hundred eighty (180) days after the Closing
Date (the “Outside Date”), such amendments shall not become effective and this
Amendment shall terminate on such date and be of no further force or effect.
3.02. Conditions to Effectiveness of the Amendment (Closing Date). The
amendments to the Credit Agreement set forth in Section 2 of this Amendment
shall become effective on the date (the “Closing Date”) when the following
conditions precedent are satisfied: (a) Administrative Agent shall have received
each of the following: (i) a Guaranty Agreement, duly executed and delivered by
ONEOK, Inc., an Oklahoma corporation (“Parent Guarantor”); (ii) certificate of a
secretary or assistant secretary of each Loan Party or its general partner
(attaching resolutions and incumbency certificates as the Administrative Agent
may reasonably require) evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents; (iii) a certificate
from a Responsible Officer of the Borrower certifying that the Credit Agreement
among Parent Guarantor, as borrower, Citibank, N.A., as administrative agent,
and the lenders from time to time party thereto has become effective (the
“Parent Guarantor Credit Agreement”); (iv) a certificate as to the good standing
(or such other customary functionally equivalent certificate) of each Loan Party
and the general partner of each Loan Party from the Secretary of State (or other
applicable Governmental Authority) of its jurisdiction of organization; (v) a
favorable opinion of GableGotwals (or other counsel reasonably acceptable to the
Administrative Agent), counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender as of the Closing Date, reasonably
satisfactory to the Administrative Agent and the Arrangers and Bookrunners; and
(b) the Closing Date (as defined in the Parent Guarantor Credit Agreement) shall
have occurred; and (c) Unless waived by the Administrative Agent, the Borrower
shall have paid all Attorney Costs (related to Haynes and Boone, LLP) of the
Administrative Agent and the Left Lead Arranger to the extent invoiced prior to
or on the Closing Date. 16178061_7 2



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr003.jpg]
ARTICLE 4. REPRESENTATIONS AND WARRANTIES 4.01. Representations and Warranties
of the Borrowers. In order to induce each Lender to enter into this Amendment,
Borrower represents and warrants to the Administrative Agent and each Lender
with respect to the following matters that: (a) The representations and
warranties of the Loan Parties contained in Article V of the Original Agreement,
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects on and as of the Execution Date, except to the extent
that such representations and warranties refer to an earlier date or another
specific date, in which case they shall be true and correct in all material
respects as of such earlier date or other specific date, except that such
materiality qualifier shall not apply to the extent that any such representation
or warranty is qualified by materiality . (b) Each Loan Party is duly authorized
to execute and deliver this Amendment and the Consent and Agreement, as
applicable, and is duly authorized to perform its obligations under the Loan
Documents to which it is a party. Each Loan Party has duly taken all corporate
or limited partnership action necessary to authorize the execution and delivery
of this Amendment and the Consent and Agreement, as applicable, and to authorize
the performance of the obligations of the Loan Parties hereunder. (c) The
execution, delivery and performance by each Loan Party of this Amendment and the
Consent and Agreement, as applicable, has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of such Loan Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of (i) any Contractual Obligation to which
such Loan Party or any Subsidiary thereof is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or any Subsidiary thereof or the property of any of the
aforementioned parties is subject; (c) violate any Law or (d) result in the
creation of any Lien prohibited by this Agreement; except in the case of clauses
(b) and (c), to the extent such contravention, conflict, breach or violation
could not reasonably be expected to have a Material Adverse Effect. (d) When
duly executed and delivered, each of this Amendment and the Consent and
Agreement, as applicable, and the Credit Agreement will be a legal and binding
obligation of the Loan Parties a party thereto, enforceable in accordance with
its terms, except as limited by Debtor Relief Laws. (e) No Default exists on the
Execution Date. ARTICLE 5. MISCELLANEOUS 5.01. Ratification of Agreements. The
Original Agreement, as hereby amended, is hereby ratified and confirmed in all
respects and shall remain in full force and effect. The Loan Documents, as they
may be amended or affected by this Amendment, are hereby ratified and confirmed
in all respects. Any reference to the Credit Agreement in any Loan Document
shall be deemed to be a reference to the Original Agreement, as hereby amended.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the 16178061_7 3



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr004.jpg]
Lenders under the Original Agreement or any other Loan Document nor constitute a
waiver of any provision of the Original Agreement or any other Loan Document.
5.02. Survival of Agreements. All representations, warranties, covenants and
agreements of the Loan Parties herein shall survive the execution and delivery
of this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by any Loan Party hereunder or under the
Original Agreement to any Lender shall be deemed to constitute representations
and warranties by, and/or agreements and covenants of, such Loan Party under
this Amendment and under the Original Agreement. 5.03. Loan Documents. This
Amendment is a Loan Document, and all provisions in the Original Agreement
pertaining to Loan Documents apply hereto. 5.04. Governing Law. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
state of New York. 5.05. Counterparts. This Amendment maybe separately executed
in counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Amendment. Delivery of an executed counterpart of this Amendment by e- mail or
other electronic form shall be effective as the delivery of a manually-executed
counterpart. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. [Remainder of Page Intentionally
Blank] 16178061_7 4



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr005.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr006.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr007.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr008.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr009.jpg]
[Signature Page to First Amendment to ONEOK Partners, L.P. Term Loan Agreement]
BANK OF AMERICA, N.A., as a Lender By: Name: Adam H. Fey Title: Director



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr010.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr011.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr012.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr013.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr014.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr015.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr016.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr017.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr018.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr019.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr020.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr021.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr022.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr023.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr024.jpg]




--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr025.jpg]
ANNEX A [Attached] 16178061_7



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr026.jpg]
EXECUTION VERSION Published CUSIP Number: 68268QAG1 $1,000,000,000 TERM LOAN
AGREEMENT Dated as of January 8, 2016 among ONEOK PARTNERS, L.P., as the
Borrower, MIZUHO BANK, LTD., as Administrative Agent and The Other Lenders Party
Hereto _________________________ BANK OF AMERICA, N.A., BARCLAYS BANK PLC,
CITIBANK, N.A. JPMORGAN CHASE BANK, N.A. and TORONTO DOMINION (TEXAS) LLC,
Syndication Agents MIZUHO BANK, LTD., BARCLAYS BANK PLC, CITIGROUP GLOBAL
MARKETS INC., J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, and TD SECURITIES (USA) LLC Joint Lead Arrangers and Bookrunners
REGIONS BANK, Documentation Agent 16188091_7



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr027.jpg]
TABLE OF CONTENTS ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
..................................................................... 1 1.01
Defined Terms
...............................................................................................................
1 1.02 Other Interpretive Provisions
.......................................................................................
23 1.03 Accounting Terms.
......................................................................................................
24 1.04 Rounding
.....................................................................................................................
24 1.05 References to Agreements and Laws
........................................................................... 24
1.06 Times of Day
...............................................................................................................
24 ARTICLE II. THE COMMITMENTS AND LOANS
...............................................................................
24 2.01 Loans.
..........................................................................................................................
24 2.02 Borrowings, Conversions and Continuations of Loans.
.............................................. 25 2.03 [Reserved.]
...................................................................................................................
26 2.04 [Reserved.]
...................................................................................................................
26 2.05 [Reserved.]
...................................................................................................................
26 2.06
Prepayments.................................................................................................................
26 2.07 Termination or Reduction of Commitments
................................................................ 26 2.08
Repayment of Loans
....................................................................................................
27 2.09 Interest
.........................................................................................................................
27 2.10 Fees
..............................................................................................................................
27 2.11 Computation of Interest and Fees
................................................................................
27 2.12 Evidence of Debt
.........................................................................................................
28 2.13 Payments Generally.
....................................................................................................
28 2.14 Sharing of Payments
....................................................................................................
30 2.15 Extension of Maturity Date.
........................................................................................
30 2.16 [Reserved.]
...................................................................................................................
32 2.17 Defaulting Lenders.
.....................................................................................................
32 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
...................................................... 33 3.01 Taxes.
...........................................................................................................................
33 3.02 Illegality
.......................................................................................................................
37 3.03 Inability to Determine Rates
........................................................................................
38 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
................................................ 39 3.05 Compensation for Losses
.............................................................................................
40 3.06 Mitigation Obligations; Replacement of Lenders.
....................................................... 41 3.07 Survival
........................................................................................................................
41 ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS
.......................................................... 41 4.01 Conditions to
the Closing Date and Initial Advance
................................................... 41 4.02 Conditions to all
Borrowings
.......................................................................................
43 ARTICLE V. REPRESENTATIONS AND WARRANTIES
.................................................................... 44 5.01
Existence, Qualification and Power
............................................................................. 44
5.02 Authorization; No Contravention
................................................................................
44 5.03 Governmental Authorization; Other Consents
............................................................ 44 5.04 Binding
Effect
..............................................................................................................
44 16188091_7 i



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr028.jpg]
5.05 Financial Statements.
...................................................................................................
44 5.06 Litigation
.....................................................................................................................
45 5.07 No Default
...................................................................................................................
45 5.08 Ownership of Property; Liens
......................................................................................
45 5.09 Environmental Compliance
.........................................................................................
45 5.10 Insurance
......................................................................................................................
46 5.11 Taxes
............................................................................................................................
46 5.12 ERISA Compliance.
....................................................................................................
46 5.13 Subsidiaries
..................................................................................................................
46 5.14 Margin Regulations; Investment Company Act.
......................................................... 47 5.15 Disclosure
....................................................................................................................
47 5.16 Compliance with Laws
................................................................................................
47 5.17 [Reserved].
...................................................................................................................
47 5.18 Intellectual Property; Licenses, Etc.
............................................................................ 47
5.19 Solvency.
.....................................................................................................................
48 5.20 OFAC
..........................................................................................................................
48 5.21 Anti-Corruption Laws
..................................................................................................
48 ARTICLE VI. AFFIRMATIVE COVENANTS
........................................................................................
48 6.01 Financial Statements
....................................................................................................
48 6.02 Certificates; Other Information
....................................................................................
49 6.03 Notices
.........................................................................................................................
50 6.04 Payment of Obligations
...............................................................................................
51 6.05 Preservation of Existence, Etc.
....................................................................................
51 6.06 Maintenance of Properties
...........................................................................................
52 6.07 Maintenance of Insurance
............................................................................................
52 6.08 Compliance with Laws
................................................................................................
52 6.09 Books and Records.
.....................................................................................................
52 6.10 Inspection Rights
.........................................................................................................
52 6.11 Use of Proceeds
...........................................................................................................
53 6.12 Maintenance of Tax Status
..........................................................................................
53 6.13 Anti-Corruption Laws and Sanctions
.......................................................................... 53
6.14 Additional Guarantors
.................................................................................................
53 ARTICLE VII. NEGATIVE COVENANTS
..............................................................................................
53 7.01 Liens
............................................................................................................................
53 7.02 Investments
..................................................................................................................
56 7.03 Indebtedness of
Subsidiaries........................................................................................
57 7.04 Fundamental Changes
..................................................................................................
57 7.05 Change in Nature of Business
......................................................................................
58 7.06 Transactions with Affiliates
.........................................................................................
58 7.07 Burdensome Agreements
.............................................................................................
59 7.08 Use of Proceeds
...........................................................................................................
59 7.09 Leverage Ratio
.............................................................................................................
59 7.10 Sanctions
......................................................................................................................
59 16188091_7 ii



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr029.jpg]
7.11 Anti-Corruption Laws
..................................................................................................
59 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
................................................................... 60 8.01
Events of Default
.........................................................................................................
60 8.02 Remedies Upon Event of Default
................................................................................
62 8.03 Application of Funds
...................................................................................................
62 ARTICLE IX. ADMINISTRATIVE AGENT
............................................................................................
63 9.01 Appointment and Authority
.........................................................................................
63 9.02 Rights as a Lender
.......................................................................................................
63 9.03 Exculpatory Provisions
................................................................................................
63 9.04 Reliance by Administrative Agent
...............................................................................
64 9.05 Delegation of Duties
....................................................................................................
64 9.06 Resignation of Administrative Agent.
......................................................................... 64
9.07 Non-Reliance on Administrative Agent and Other Lenders
........................................ 65 9.08 Administrative Agent May File
Proofs of Claim......................................................... 66 9.09
[Reserved.]
...................................................................................................................
66 9.10 Other Agents; Arrangers and Managers
...................................................................... 66
ARTICLE X.
MISCELLANEOUS.............................................................................................................
67 10.01 Amendments, Etc.
........................................................................................................
67 10.02 Notices and Other Communications; Facsimile Copies.
............................................. 68 10.03 No Waiver; Cumulative
Remedies; Enforcement. ...................................................... 70
10.04 Expenses; Indemnity; Damage Waiver.
...................................................................... 71 10.05
Payments Set Aside
.....................................................................................................
73 10.06 Successors and Assigns.
..............................................................................................
73 10.07 Confidentiality
.............................................................................................................
78 10.08 Set-off
..........................................................................................................................
79 10.09 Interest Rate Limitation
...............................................................................................
79 10.10
Counterparts.................................................................................................................
79 10.11 Integration
....................................................................................................................
79 10.12 Survival of Representations and Warranties
................................................................ 80 10.13
Severability
..................................................................................................................
80 10.14 Replacement of Lenders
..............................................................................................
80 10.15 Governing Law.
...........................................................................................................
81 10.16 Waiver of Right to Trial by
Jury..................................................................................
82 10.17 No Advisory or Fiduciary Responsibility
.................................................................... 82 10.18
USA PATRIOT Act Notice
.........................................................................................
83 10.19 Electronic Execution of Assignments and Certain Other Documents
......................... 83 10.20 No General Partner Liability
.......................................................................................
83 10.21 ENTIRE AGREEMENT
.............................................................................................
83 10.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
.................. 83 SIGNATURES………………………………………………………………………….S-1 16188091_7 iii



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr030.jpg]
SCHEDULES 1.01A Existing Sale and Leaseback Transactions 2.01 Commitments and
Pro Rata Shares 5.13 Subsidiaries and Other Equity Investments 10.02
Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS Form of A
Loan Notice B Reserved C Reserved D Note E Compliance Certificate F Assignment
and Assumption G Guaranty Agreement H Forms of U.S. Tax Compliance Certificates
16188091_7 iv



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr031.jpg]
TERM LOAN AGREEMENT This TERM LOAN AGREEMENT (this “Agreement”) is dated as of
January 8, 2016, among ONEOK PARTNERS, L.P., a Delaware limited partnership (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and MIZUHO BANK, LTD., as
Administrative Agent. The Borrower has requested that the Lenders provide a term
loan facility, and the Lenders are willing to do so on the terms and conditions
set forth herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows: ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement,
the following terms shall have the meanings set forth below: “Acquisition
Adjustment Period” means a period elected by Parent Guarantor, such election to
be exercised by Parent Guarantor by giving notice to the Administrative Agent,
beginning with the funding date of the purchase price for any Specified
Acquisition and continuing through the earlier of (a) the last day of the second
fiscal quarter next succeeding the fiscal quarter in which such funding date
occurred, or (b) Parent Guarantor’s election to terminate such Acquisition
Adjustment Period, such election to be exercised by Parent Guarantor giving
notice to the Administrative Agent. When an Acquisition Adjustment Period is in
effect, the next Acquisition Adjustment Period may not commence until the
termination of such Acquisition Adjustment Period then in effect. “Adjusted
Consolidated EBITDA” means, for Parent Guarantor and its Subsidiaries for any
period, the sum of (a) Consolidated EBITDA for such period plus (b) any Material
Project EBITDA Adjustments for such period. “Administrative Agent” means Mizuho
in its capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent. “Administrative Agent’s Office” means the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify the Borrower and the Lenders. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate” means, with respect to any Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Aggregate
Commitments” means the Commitments of all the Lenders. 16188091_7



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr032.jpg]
“Agreement” means this Term Loan Agreement. “Anti-Corruption Laws” means the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar anti-corruption or bribery legislation enacted or promulgated by
any Governmental Authority having jurisdiction over the Borrower or an Affiliate
in other jurisdictions, in each case to the extent applicable to the Borrower or
an Affiliate. “Applicable Rate” means, from time to time, the following
percentages, set forth in basis points per annum, based upon the Debt Rating as
set forth below: Pricing Level Debt Ratings S&P/Moody’s Eurodollar Rate Base
Rate 1 A-/A3 or better 100.0 0.0 2 BBB+/Baa1 112.5 12.5 3 BBB/Baa2 130.0 30.0 4
BBB-/Baa3 150.0 50.0 5 BB+/Ba1 or lower 175.0 75.0 “Debt Rating” means, as of
any date of determination, the rating as determined by either S&P or Moody’s
(collectively, the “Debt Ratings”) of the Borrower’s non-credit-enhanced, senior
unsecured long-term debt; provided that if a Debt Rating is issued by each of
the foregoing rating agencies, then the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest), unless there is a split in Debt Ratings
of more than one level, in which case the Pricing Level that is one level lower
than the Pricing Level of the higher Debt Rating shall apply; provided, however,
if there are no Debt Ratings, then Pricing Level 5 shall apply. Initially, the
Applicable Rate shall be determined based upon the Debt Rating specified in the
certificate delivered pursuant to Section 4.01(a). Thereafter, each change in
the Applicable Rate resulting from a publicly announced change in the Debt
Rating shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change. “Approved Fund” has the meaning set forth in
Section 10.06(g). “Arrangers and Bookrunners” means Barclays Bank PLC, Citigroup
Global Markets Inc., J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker- dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), TD Securities (USA) LLC, and Mizuho, each in its capacity as joint
lead arranger and joint bookrunner. “Assignment and Assumption” means an
Assignment and Assumption substantially in the form of Exhibit F. 16188091_7 2



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr033.jpg]
“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel. “Attributable Indebtedness” means, on any
date, in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease. “Audited Financial Statements”
means the most recent audited financial statements delivered by the Borrower on
or prior to the Closing Date pursuant to Section 6.01(a) of the Revolving Credit
Agreement. “Availability Period” means, for any Lender, the period from and
including the Closing Date to the earliest of (a) the date ninety (90) days
after the Closing Date, (b) the date of termination of the Aggregate Commitments
pursuant to Section 2.07, (c) the date of termination of the commitment of each
Lender to make Loans pursuant to Section 8.02, and (d) the date upon which the
Delayed Draw Advance is funded. “Available Delayed Draw Amount” means at any
time of determination, an amount equal to the greater of (a) zero and (b) (i)
the Aggregate Commitments at such time minus (ii) the amount of the Initial
Advance. “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution. “Bail-In Legislation” means, with respect to any
EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule. “Base Rate” means for any day a fluctuating rate
per annum equal to the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b)
the Prime Rate, and (c) the one-month Eurodollar Rate for such day plus 1.00%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of ONEOK Partners, L.P., dated as of September 15, 2006,
as amended. “Borrowing” means a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01. “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
state of New York, and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank Eurodollar market. 16188091_7 3



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr034.jpg]
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease (or other arrangement conveying the
right to use) of real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. It
is understood that with respect to the accounting for leases as either operating
leases or capital leases and the impact of such accounting on the definitions
and covenants herein, GAAP as in effect on the Closing Date shall be applied.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” means an event or series of events by
which: (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of Parent Guarantor or its Subsidiaries, and any person or entity acting in
its capacity as trustee, agent or other fiduciary or administrator of any such
plan) after the Closing Date becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 25% or more of the equity securities of Parent
Guarantor entitled to vote for members of the board of directors or equivalent
governing body of Parent Guarantor on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or (b) during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Parent Guarantor cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) Parent Guarantor shall fail to have the power to control, directly or
indirectly, the management and policies of the Borrower; or 16188091_7 4



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr035.jpg]
(d) Parent Guarantor shall fail to own, directly or indirectly through wholly
owned Subsidiaries, general partnership interests in the Borrower with voting
rights that constitute a majority of the aggregate voting rights held by all
General Partners; or (e) the Borrower, Parent Guarantor or a wholly-owned
subsidiary of Parent Guarantor shall collectively fail to own, directly or
indirectly, 100% of the equity interests in Intermediate Guarantor.
Notwithstanding the foregoing, “option right” shall not include any securities
which any person or group has a right to acquire pursuant to a merger or
acquisition agreement, until such right is exercised and such acquisition occurs
pursuant to such agreement. “Closing Date” means the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01 (or, in the case of Section 4.01(b), waived by the Person entitled
to receive the applicable payment). “Code” means the Internal Revenue Code of
1986. “Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable. “Commercial Paper Borrowing”
means a Borrowing of Loans the entire proceeds of which are used, within five
(5) Business Days of disbursement, to repay commercial paper issued by the
Borrower. “Commitment” means, as to each Lender, its obligation to make Loans to
the Borrower, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. “Common Unit” means units representing limited
partner interests in the Borrower. “Compliance Certificate” means a certificate
substantially in the form of Exhibit E. “Connection Income Taxes” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated
EBITDA” means, for any period, an amount equal to the sum of (i) Consolidated
Net Income for such period plus without duplication (ii) to the extent deducted
in determining Consolidated Net Income for such period, the following: (A)
Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, (D) charges, fees
and expenses (including any premium and acceleration of fees or discounts) in
connection with any Investment, issuance of equity interests or prepayment,
purchase, amendment or refinancing of Indebtedness permitted hereunder (in each
case, whether or not consummated) for such period, (E) Transaction Expenses (as
defined in the Parent Guarantor Credit Agreement) with respect to any such
period, and (F) all other non-cash charges, minus (iii) all non-cash items
increasing Consolidated Net Income for such period, determined in each case on a
consolidated basis in accordance with GAAP for such period. 16188091_7 5



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr036.jpg]
For purposes of Section 7.09, (a) if Parent Guarantor or any of its Subsidiaries
has acquired any assets or another Person as a Subsidiary (including through the
purchase or other acquisition of additional ownership interests in such Person
resulting in such Person becoming a Subsidiary) during the relevant period for
determining the Leverage Ratio, Consolidated EBITDA shall be calculated after
giving pro forma effect thereto, as if such acquisition had occurred on the
first day of the relevant period for determining Consolidated EBITDA and (b) for
any four quarter period during which any of Parent Guarantor’s or any of its
Subsidiaries’ operations constitute discontinued operations, in accordance with
GAAP, such discontinued operations shall be excluded from the calculation of
Consolidated EBITDA and not given effect in determining Consolidated EBITDA.
“Consolidated Interest Expense” means, for Parent Guarantor and its Subsidiaries
for any period determined on a consolidated basis in accordance with GAAP, the
sum of (without duplication) (i) total interest expense, including the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (ii) the net amount payable (or minus the net amount receivable) under any
Swap Contract (relating to interest rates only) during such period (whether or
not actually paid or received during such period), plus (iii) amortization of
debt issuance costs, debt discount or premium, plus (iv) other financing fees
and expenses incurred by Parent Guarantor or any of its Subsidiaries for such
period, including any tender or redemption premiums paid or payable in
connection with the purchase, acquisition, repayment, redemption, discharge or
defeasance of any Indebtedness. “Consolidated Net Income” means, for any period,
the net income (or loss) of Parent Guarantor and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded therefrom (a) the income or loss of any Person accrued
prior to the date it became a Subsidiary of Parent Guarantor, or is merged or
consolidated with Parent Guarantor or any of its Subsidiaries, (b) any equity
interests of Parent Guarantor or its Subsidiaries in the earnings of any Person
(other than a Subsidiary of Parent Guarantor), but including dividends and
similar distributions actually received by Parent Guarantor or any of its
Subsidiaries from any such Person, (c) the undistributed earnings of any
Subsidiary of Parent Guarantor to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of the organizational documents or Contractual
Obligations of, or requirements of Law applicable to, such Subsidiary, (d) any
extraordinary gains or losses, and (e) any gains attributable to write-ups of
assets. “Consolidated Net Tangible Assets” means, at any date of determination,
the total amount of consolidated assets of Parent Guarantor and its Subsidiaries
after deducting therefrom: (a) all current liabilities (excluding (i) any
current liabilities that by their terms are extendable or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed, (ii) current maturities of the
Obligations and other long-term debt and (iii) notes payable); and (b) the
value, net of any applicable reserves and accumulated amortization, of all
goodwill, trade names, trademarks, patents and other like intangible assets, all
as set forth, or on a pro forma basis would be set forth, on the consolidated
balance sheet of Parent Guarantor and its Subsidiaries, prepared in accordance
with GAAP. “Consolidated Net Worth” means, as of any date of determination,
consolidated shareholders’ equity, determined in accordance with GAAP, of Parent
Guarantor and its Subsidiaries as of that date, adjusted as 16188091_7 6



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr037.jpg]
follows: (a) either (i) less the absolute value of net unrealized gains
resulting from Swap Contracts that are recorded by Parent Guarantor in
accumulated other comprehensive income (loss) as determined in accordance with
GAAP, or (ii) plus the absolute value of net unrealized losses resulting from
Swap Contracts that are recorded by Parent Guarantor in accumulated other
comprehensive income (loss) as determined in accordance with GAAP; and (b)
either (i) less the absolute value of defined benefit plan assets that are
recorded by Parent Guarantor in accumulated other comprehensive income (loss) as
determined in accordance with GAAP, or (ii) plus the absolute value of defined
benefit plan liabilities that are recorded by Parent Guarantor in accumulated
other comprehensive income (loss) as determined in accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination, Indebtedness
of Parent Guarantor and its Subsidiaries on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (c) of the
definition thereof. “Contractual Obligation” means, as to any Person, any
provision of any security issued by such Person or of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound. “Control” has the meaning specified in the definition of
“Affiliate.” “Debt Rating” has the meaning set forth in the definition of
“Applicable Rate.” “Debtor Relief Laws” means the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect. “Default” means any event
or condition that constitutes an Event of Default or that, with the giving of
any notice, the passage of time, or both, would be an Event of Default. “Default
Rate” means an interest rate equal to (a) the Base Rate plus (b) the Applicable
Rate applicable to Base Rate Loans plus (c) 2% per annum; provided, however,
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum. “Defaulting Lender” means,
subject to Section 2.17(b), any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing 16188091_7
7



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr038.jpg]
or public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of
written notice of such determination to the Borrower and each Lender. “Delayed
Draw Advance” has the meaning specified in Section 2.01(a)(ii). “Delayed Draw
Advance Date” has the meaning specified in Section 2.01(a)(ii). “Designated
Jurisdiction” means any country, region or territory to the extent that such
country, region or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (i) any sale, assignment, transfer or other
disposal of cash or cash equivalents and (ii) any transfer of property or assets
constituting an Investment. “Documentation Agent” means each entity named as a
“Documentation Agent” on the cover page of this Agreement. “Dollar” and “$” mean
lawful money of the United States. “EEA Financial Institution” means (a) any
credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway.
16188091_7 8



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr039.jpg]
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Assignee” has the meaning specified in Section
10.06(g). “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems. “Environmental Liability” means any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower, or
its Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing. “ERISA” means the Employee Retirement
Income Security Act of 1974. “ERISA Affiliate” means any trade or business
(whether or not incorporated) under common control with the Borrower within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code). “ERISA
Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate; or (g) the application for a
waiver of the minimum funding standard under the Pension Funding Rules, a copy
of such application. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Eurodollar Rate” means: (a) for any
Interest Period with respect to a Eurodollar Rate Loan, the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”) or a comparable or successor
rate, which 16188091_7 9



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr040.jpg]
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and (b) for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; provided, that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice
for LIBOR-based loans; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent. “Eurodollar Rate Loan” means a Loan that bears interest at
a rate based on clause (a) of the definition of Eurodollar Rate. “Event of
Default” has the meaning specified in Section 8.01. “Excluded Taxes” means any
of the following Taxes imposed on or with respect to the Administrative Agent or
any Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender: (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of the Administrative Agent or such Lender being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 10.14) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to the Administrative Agent’s or such
Lender’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. “FATCA” means Sections 1471 through
1474 of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code. “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such 16188091_7 10



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr041.jpg]
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Mizuho on such day on such transactions most
closely resembling such overnight Federal funds transactions as reasonably
determined by the Administrative Agent. “Financing Vehicle” has the meaning set
forth in the definition of “Hybrid Securities”. “First Amendment” means the
First Amendment to Term Loan Agreement dated as of [__], 2017 among the
Borrower, Administrative Agent, and certain Lenders party thereto. “Foreign
Lender” means any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction. “FRB” means the
Board of Governors of the Federal Reserve System of the United States. “Fund”
has the meaning specified in Section 10.06(g). “GAAP” means generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied. “General Partner” means each general partner of the Borrower. As of the
Closing Date, ONEOK Partners GP, L.L.C. is the sole general partner of the
Borrower. “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Granting
Lender” has the meaning specified in Section 10.06(i). “Guarantee” means, as to
any Person, (a) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to 16188091_7 11



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr042.jpg]
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning. “Guarantors”
means, collectively, Parent Guarantor and Intermediate Guarantor and each other
Person that executes a Guaranty Agreement pursuant to Section 6.14. “Guaranty
Agreements” shall mean the Guaranty Agreements, substantially in the form of
Exhibit G, made by each Guarantor in favor of the Administrative Agent for the
benefit of the Lenders. “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos-
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. “Hybrid Securities” means any trust preferred
securities, or deferrable interest subordinated debt with a maturity of at least
20 years, which provides for the optional (at the option of the issuer thereof)
or mandatory deferral of interest or distributions, issued by Parent Guarantor,
or any business trusts, limited liability companies, limited partnerships or
similar entities (each, a “Financing Vehicle”) (i) substantially all of the
common equity, general partner or similar interests of which are owned (either
directly or indirectly through one or more wholly-owned Subsidiaries) at all
times by Parent Guarantor, (ii) that have been formed for the purpose of issuing
trust preferred securities or deferrable interest subordinated debt, and (iii)
substantially all the assets of which consist of (A) subordinated debt of Parent
Guarantor, and (B) payments made from time to time on the subordinated debt.
“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Borrower or any of its Subsidiaries in any
and all oil, gas and other liquid or gaseous hydrocarbon properties and
interests, including without limitation, mineral fee or lease interests,
production sharing agreements, concession agreements, license agreements,
service agreements, risk service agreements or similar Hydrocarbon interests
granted by an appropriate Governmental Authority, farmout, overriding royalty
and royalty interests, net profit interests, oil payments, production payment
interests and similar interests in Hydrocarbons, including any reserved or
residual interests of whatever nature. “Hydrocarbons” means oil, gas, casing
head gas, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons, all
products refined, separated, settled and dehydrated therefrom, including,
without limitation, kerosene, liquefied petroleum gas, refined lubricating oils,
diesel fuel, drip gasoline, natural gasoline, helium, sulfur and all other
minerals. “Immaterial Subsidiary” on any date shall mean any Subsidiary of the
Borrower that (a) does not have, as of such date, assets with a value in excess
of 5.0% of the total assets of the Borrower and its Subsidiaries, and did not,
as of the last day of the fiscal quarter of the Borrower most recently ended,
have revenues representing in excess of 5.0% of total revenues of the Borrower
and its Subsidiaries, in each case, on a 16188091_7 12



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr043.jpg]
consolidated basis, and (b) taken together with all Immaterial Subsidiaries does
not have, as of such date, assets with a value in excess of 5.0% of the total
assets of the Borrower and its Subsidiaries, and as of the last day of the
fiscal quarter of the Borrower most recently ended, did not have revenues
representing in excess of 5.0% of total revenues of the Borrower and its
Subsidiaries, in each case, on a consolidated basis. “Indebtedness” means, as to
any Person at a particular time, without duplication, all of the following,
whether or not included as indebtedness or liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) net
obligations of such Person under any Swap Contract; (d) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business); (e) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; (f) Capital
Lease Obligations and Synthetic Lease Obligations; (g) Off-Balance Sheet
Liabilities; (h) Guarantees of such Person in respect of any of the foregoing;
and (i) Hybrid Securities. For all purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in (a), Other Taxes. “Indemnitee” has
the meaning set forth in Section 10.04(b). “Initial Advance” has the meaning set
forth in Section 2.01(a)(i). 16188091_7 13



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr044.jpg]
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date. “Interest Period” means as to each
Eurodollar Rate Loan, the period commencing on the date such Eurodollar Rate
Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and
ending on the date one, two, three or six months (in each case, subject to
availability) thereafter, as selected by the Borrower in its Loan Notice;
provided that: (i) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless,
in the case of a Eurodollar Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (ii) any Interest Period pertaining to a Eurodollar Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and (iii) no Interest Period shall
extend beyond the Maturity Date. “Intermediate Guarantor” means ONEOK Partners
Intermediate Limited Partnership, a Delaware limited partnership. “Intermediate
Guarantor Partnership Agreement” means that certain Second Amended and Restated
Agreement of Limited Partnership of Intermediate Guarantor dated as of May 17,
2006, as amended. “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, (b)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. “IRS” means
the United States Internal Revenue Service. “Joint Venture” means an entity,
other than a Subsidiary, in which the Borrower or a Subsidiary owns an equity
interest. “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed 16188091_7 14



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr045.jpg]
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“Left Lead Arranger” means Mizuho. “Lender” has the meaning specified in the
introductory paragraph hereto. “Lending Office” means, as to any Lender, the
office or offices of such Lender described as such in such Lender’s
Administrative Questionnaire, or such other office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent. “Leverage
Ratio” means, as of the last day of any fiscal quarter, the ratio of (i)
Consolidated Total Debt as of such date (excluding any amount of Hybrid
Securities not to exceed a total of 15% of Total Capital) to (ii) Adjusted
Consolidated EBITDA for the four consecutive fiscal quarters ending on such
date. “Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, lien (statutory or other), charge, or preference, priority
or other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
and any financing lease having substantially the same economic effect as any of
the foregoing). “Limited Partnership Units” means Common Units and any other
units representing limited partner interests in the Borrower. “Loan” has the
meaning specified in Section 2.01. “Loan Documents” means this Agreement, each
Note, and the Guaranty Agreements. “Loan Notice” means a notice of (a) a
Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A. “Loan Parties” means
the Borrower and the Guarantors. “Material Adverse Effect” means (a) a material
adverse change in, or a material adverse effect upon, the operations, properties
or financial condition of the Borrower and its Subsidiaries taken as a whole;
provided however, (i) a downgrade by S&P and/or Moody’s of their respective Debt
Rating shall not, in and of itself, be deemed to be a Material Adverse Effect,
and (ii) the fact that the Borrower is unable to borrow in the commercial paper
market shall not, in and of itself, be deemed to be a Material Adverse Effect;
but for purposes of clarity in interpreting the foregoing clauses (i) and (ii),
it is agreed that the event(s), change(s), circumstance(s) or condition(s) that
causes such downgrade (or an announcement of a potential downgrade or a review
for possible ratings change) of the Debt Rating or that causes such inability of
the Borrower to borrow in the commercial paper market, and the effect or change
caused by such downgrade (or an announcement of a potential downgrade or a
review for possible ratings change) of the Debt Rating or by such inability to
borrow, will be considered in determining whether there has been a Material
Adverse Effect; (b) a material impairment of the ability of any Loan Party to
perform its payment obligations, under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. 16188091_7 15



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr046.jpg]
“Material Project” means the construction or expansion of a capital project of
Parent Guarantor or any of its Subsidiaries which has a budgeted capital cost
exceeding $25,000,000. “Material Project EBITDA Adjustments” means, with respect
to each Material Project, (A) prior to the Commercial Operation Date of the
Material Project (but including the fiscal quarter in which such Commercial
Operation Date occurs), a percentage (based on the then-current completion
percentage of the Material Project) of an amount to be approved by the
administrative agent of the Parent Guarantor Credit Agreement (which shall be
conclusive absent manifest error) as the projected Consolidated EBITDA
attributable to such Material Project for the twelve month period following the
scheduled Commercial Operation Date of such Material Project which may, at
Parent Guarantor’s option, be added to actual Consolidated EBITDA for Parent
Guarantor and its Subsidiaries for the fiscal quarter in which construction of
such Material Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of the Material Project (including the fiscal quarter
in which such Commercial Operation Date occurs, but without duplication of any
actual Consolidated EBITDA attributable to such Material Project following such
Commercial Operation Date); provided that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date, then the
foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
Commercial Operation Date, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) longer than 90 days, but not more than 180 days, 25%,
(ii) longer than 180 days but not more than 270 days, 50%, and (iii) longer than
270 days, 100%; and (B) beginning with the first full fiscal quarter following
the Commercial Operation Date of the Material Project and for the two
immediately succeeding fiscal quarters, an amount to be approved by the
administrative agent of the Parent Guarantor Credit Agreement (which shall be
conclusive absent manifest error) as the projected Consolidated EBITDA
attributable to the Material Project for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at Parent
Guarantor’s option, be added to the actual Consolidated EBITDA attributable to
the Material Project for such fiscal quarter or quarters. Notwithstanding the
foregoing, (a) if the Parent Guarantor Credit Agreement terminates prior to this
Agreement, (i) the Administrative Agent shall assume the responsibilities of the
administrative agent under the Parent Guarantor Credit Agreement related to the
calculation of “Material Project EBITDA Adjustments”, and (ii) Parent Guarantor
shall deliver to the Administrative Agent all information, documentation and
calculations that would have otherwise been provided to the administrative agent
of the Parent Guarantor Credit Agreement related to the calculation of “Material
Project EBITDA Adjustments” at such times and on such other terms as set forth
in the Parent Guarantor Credit Agreement, and (b) the aggregate amount of all
Material Project EBITDA Adjustments during any period shall be limited to 20% of
the total actual Consolidated EBITDA for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments or any pro forma adjustments for acquisitions). “Maturity
Date” means, with respect to any Lender, the later of (a) the third anniversary
of the Closing Date and (b) if maturity is extended pursuant to Section 2.15
with the consent of such Lender, such 16188091_7 16



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr047.jpg]
extended maturity date as determined pursuant to such Section; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day. “Mizuho” means Mizuho Bank, Ltd.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions. “Non-Defaulting Lender” means,
at any time, each Lender that is not a Defaulting Lender at such time.
“Non-Extending Lender” has the meaning set forth in Section 2.15(b). “Note”
means a promissory note made by the Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit D. “Obligations”
means all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. “OFAC”
means the Office of Foreign Assets Control of the United States Department of
the Treasury. “Off-Balance Sheet Liabilities” means, with respect to the
Borrower as of any date of determination thereof, without duplication and to the
extent not included as a liability on the consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP: (a) with respect to any
asset securitization transaction (including any accounts receivable purchase
facility) (i) the unrecovered investment of purchasers or transferees of assets
so transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of the Borrower or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) any Synthetic Lease Obligation; (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of the Borrower and its Subsidiaries, provided that Off-Balance
Sheet Liabilities of the Borrower and its Subsidiaries shall not include the
existing sale and leaseback transactions described on Schedule 1.01A provided
that the documents governing such transactions are not amended after the Closing
Date so as to increase the amount of the Borrower’s or its Subsidiaries’ total
payment obligations thereunder; or (d) any other monetary obligation arising
with respect to any other transaction which (i) upon the application of any
Debtor Relief Law to the Borrower or any of its Subsidiaries, would be
characterized as indebtedness or (ii) is the functional equivalent of or takes
the place of borrowing but 16188091_7 17



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr048.jpg]
which, in each such case does not constitute a liability on the consolidated
balance sheet of the Borrower and its Subsidiaries (for purposes of this clause
(d), any transaction structured to provide tax deductibility as interest expense
of any dividend, coupon or other periodic payment will be deemed to be the
functional equivalent of a borrowing). “Oil and Gas Agreements” means operating
agreements, processing agreements, farm-out and farm-in agreements, development
agreements, area of mutual interest agreements, contracts for the terminalling,
gathering and/or transportation of oil and natural gas, unitization agreements,
pooling arrangements, joint bidding agreements, joint venture agreements,
participation agreements, surface use agreements, service contracts, leases and
subleases of Oil and Gas Properties or other similar agreements which are
customary in the oil and gas business, howsoever designated, in each case made
or entered into in the ordinary course of the oil and gas business as conducted
by the Borrower and its Subsidiaries. “Oil and Gas Properties” means (a)
Hydrocarbon Interests; (b) the Property now or hereafter pooled or unitized with
Hydrocarbon Interests; (c) all presently existing or future unitization, pooling
agreements and declarations of pooled units and the units created thereby
(including, without limitation, all units created under orders, regulations and
rules of any Governmental Authority) which may affect all or any portion of the
Hydrocarbon Interests; (d) all operating agreements, contracts and other
agreements which relate to any of the Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interest; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, the lands
covered thereby and all oil in tanks and all rents, issues, profits, proceeds,
products, revenues and other income from or attributable to the Hydrocarbon
Interests; and (f) all tenements, hereditaments, appurtenances and property in
any manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests, and any and all property, now owned or hereinafter acquired and
situated upon, used, held for use or useful in connection with the operating,
working or development of any of such Hydrocarbon Interests or property
(excluding drilling rigs, automotive equipment or other personal property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing. “ONEOK Partners Unit
Acquisition” means the acquisition by Parent Guarantor or one or more of its
Subsidiaries of all of the 171.5 million outstanding common units of Borrower
not already owned by Parent Guarantor or one or more of its Subsidiaries at a
fixed exchange ratio of a 0.985 share of common stock of Parent Guarantor for
each publicly-held common unit of Borrower. “Organization Documents” means, (a)
with respect to any corporation, the certificate or articles of incorporation
and the bylaws (or equivalent or comparable constitutive documents with respect
to any non-U.S. jurisdiction); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of 16188091_7 18



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr049.jpg]
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Connection Taxes” means, with respect to the
Administrative Agent or any Lender, Taxes imposed as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction imposing such Tax (other than connections arising from the
Administrative Agent or such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under or, from the execution, delivery, performance, enforcement or
registration of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06). “Outstanding Amount” means with
respect to Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Loans.
“Parent Guarantor” means ONEOK, Inc., an Oklahoma corporation. “Parent Guarantor
Credit Agreement” means that certain Credit Agreement, dated as of [__], 2017,
by and among Parent Guarantor, Citibank, N.A., as administrative agent, and the
lenders party thereto, as the same may be amended, restated, or otherwise
modified from time to time. “Participant” has the meaning specified in Section
10.06(d). “PBGC” means the Pension Benefit Guaranty Corporation. “Pension Act”
means the Pension Protection Act of 2006. “Pension Funding Rules” means the
rules of the Code and ERISA regarding minimum required contributions (including
any installment payment thereof) to Pension Plans and set forth in, with respect
to plan years ending prior to the effective date of the Pension Act, Section 412
of the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA. “Pension Plan” means any “employee pension
benefit plan” (as such term is defined in Section 3(2) of ERISA), other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by the Borrower or any ERISA Affiliate or to which the Borrower or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years. “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. 16188091_7 19



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr050.jpg]
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, that is
maintained, or contributed to, by the Borrower or any ERISA Affiliate.
“Platform” has the meaning set forth in Section 6.02(d). “Prime Rate” means the
rate of interest per annum from time to time published in the “Money Rates” or
successor section of The Wall Street Journal as being the “Prime Lending Rate”
or, if more than one rate is published as the “Prime Lending Rate”, then the
highest of such rates (each change in the Prime Rate to be effective as of the
date of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding Business Day); provided that in
the event that The Wall Street Journal shall, for any reason, fail or cease to
publish the “Prime Lending Rate”, the Administrative Agent shall choose a
reasonably comparable index or source to use as the basis for the “Prime Lending
Rate”. “Pro Rata Share” means, with respect to each Lender (a) at any time
during the Availability Period, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time, subject to adjustment as
provided in Section 2.17, and (b) at any time after the Availability Period, a
fraction (expressed as a percentage carried out to the ninth decimal place), the
numerator which is the principal amount of the Loans of such Lender at such time
and the denominator of which is the principal amount of the Loans of all Lenders
at such time, provided, that if the principal amount of the Loans has been
repaid in full but other Obligations (other than any contingent indemnification
Obligations) remain outstanding, then the “Pro Rata Share” with respect to each
Lender shall be a fraction (expressed as a percentage carried out to the ninth
decimal place), the numerator which is the Obligations (other than any
contingent indemnification Obligations) owed to such Lender at such time and the
denominator of which is the Obligations (other than any contingent
indemnification Obligations) owed to all Lenders at such time. The initial Pro
Rata Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. “Register” has the meaning set forth in
Section 10.06(c). “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents and
advisors of such Person and of such Person’s Affiliates. “Reportable Event”
means any of the events set forth in Section 4043(c) of ERISA, other than events
for which the 30 day notice period has been waived. “Required Lenders” means,
(a) as of any date of determination during the Availability Period, Lenders
having more than 50% of the sum of (i) the unused portion of the Aggregate
Commitments and (ii) the Total Outstandings, or (b) as of any date of
determination after the Availability Period, Lenders holding in the aggregate
more than 50% of the Total Outstandings; provided that the Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders. 16188091_7 20



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr051.jpg]
“Responsible Officer” of a Loan Party means the chief executive officer,
president, vice president with responsibility for financial matters, chief
financial officer, treasurer or assistant treasurer of such Loan Party (or, if
such Loan Party is a limited partnership, of the general partner of such Loan
Party). Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party. “Revolving Credit Agreement” means that certain
Amended and Restated Credit Agreement, effective as of January 31, 2014, by and
among Borrower, Citibank, N.A., as administrative agent, and the lenders party
thereto, as the same may be amended, restated, or otherwise modified from time
to time. “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto. “Sanction(s)” means any
sanction administered or enforced by the United States Government (including
OFAC and the U.S. Department of State), the United Nations Security Council, the
European Union or Her Majesty’s Treasury (“HMT”) (in each instance, to the
extent applicable to Borrower or its Subsidiaries) or other relevant sanctions
authority. “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions. “Solvent”
mean, with respect to any Person on any date of determination, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. “SPC” has the meaning
specified in Section 10.06(i). “Specified Acquisition” means one or more
acquisitions of assets, equity interests, entities, operating lines or divisions
in any fiscal quarter for an aggregate purchase price of not less than
$25,000,000. “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. 16188091_7 21



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr052.jpg]
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options (excluding stock options granted to directors, employees, management,
and consultants), bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. “Swap
Termination Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Syndication Agent” means each entity named as a “Syndication Agent” on
the cover page of this Agreement. “Synthetic Lease Obligation” means the
monetary obligation of a Person under (a) a so-called synthetic, off-balance
sheet or tax retention lease, or (b) an agreement for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment). “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. “Threshold Amount” means
$100,000,000. “Total Capital” means, at any time, the sum of (a) Consolidated
Total Debt and (b) Consolidated Net Worth. “Total Outstandings” means the
aggregate Outstanding Amount of all Loans. “Type” means with respect to a Loan,
its character as a Base Rate Loan or a Eurodollar Rate Loan. 16188091_7 22



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr053.jpg]
“Unfunded Pension Liability” means the amount (if any) by which the present
value of a Pension Plan’s benefit liabilities under Section 4001(a)(16) of
ERISA, determined using actuarial assumptions for funding purposes which are
equal to the assumptions used by the Pension Plan's actuary for funding said
Pension Plan pursuant to Section 412 of the Code for the applicable plan year,
exceeds the current fair market value of such Pension Plan's assets. “United
States” and “U.S.” mean the United States of America. “U.S. Person” means any
Person that is a “United States Person” as defined in Section 7701(a)(30) of the
Code. “U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B) (3). “Write-Down and Conversion Powers” means, with respect to
any EEA Resolution Authority, the write- down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. 1.02 Other Interpretive
Provisions. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) The
meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms. (b) (i) The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof. (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears. (iii) The words “include,” “includes”
and “including” are by way of example and not limitation. (iv) The term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form. (v) The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. (c) In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including.” (d) Section headings herein and
in the other Loan Documents are included for convenience of reference only and
shall not affect the interpretation of this Agreement or any other Loan
Document. 16188091_7 23



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr054.jpg]
1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
as in effect from time to time. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. (b) If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein until such time, if any, as
such financial ratio or requirement are adjusted or reset to reflect such
changes in GAAP and such adjustments or resets are agreed to in writing by the
Borrower, the Administrative Agent and the Required Lenders. 1.04 Rounding. Any
financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). 1.05
References to Agreements and Laws. Unless otherwise expressly provided herein,
(a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law. 1.06 Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable). ARTICLE II. THE COMMITMENTS AND LOANS 2.01 Loans.
(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make term loans (each a “Loan” and collectively, the “Loans”) to the
Borrower as follows: (i) on the Closing Date, each Lender severally agrees to
make a Loan to the Borrower in a single advance (the “Initial Advance”) in an
amount not to exceed such Lender’s Commitment, provided that the aggregate
principal of all Loans made by the Lenders on such date shall not exceed the
Aggregate Commitments (before giving effect to mandatory reductions in the
Aggregate Commitments under Section 2.07(b)); and 16188091_7 24



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr055.jpg]
(ii) on any other Business Day during the Availability Period, each Lender
severally agrees to make a Loan to the Borrower in a single advance (the
“Delayed Draw Advance”) in an amount not to exceed such Lender’s Pro Rata Share
of the Available Delayed Draw Amount, provided that (A) the Borrower may not
request more than one advance pursuant to this Section 2.01(a)(ii) and (B) the
sum of (x) the aggregate principal amount of all Loans made on such date (the
“Delayed Draw Advance Date”) plus (y) the aggregate principal amount of all
Loans by the Lenders made on the Closing Date shall not exceed the Aggregate
Commitments (before giving effect to mandatory reductions in the Aggregate
Commitments under Section 2.07(b)). (b) Amounts borrowed under Section 2.01(a)
and repaid or prepaid may not be reborrowed. The Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. 2.02 Borrowings, Conversions
and Continuations of Loans. (a) Each Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. (b) Following receipt
of a Loan Notice, the Administrative Agent shall promptly notify each Lender of
the amount of its Pro Rata Share of the applicable Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Loan available to the
16188091_7 25



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr056.jpg]
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the Initial Advance, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Mizuho with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower. (c) Except as otherwise provided herein, a Eurodollar Rate Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders. (d) The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. The determination of the Eurodollar Rate by the Administrative Agent shall
be conclusive in the absence of manifest error. (e) After giving effect to all
Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there shall not be more than six
Interest Periods in effect with respect to Loans. 2.03 [Reserved.] 2.04
[Reserved.] 2.05 [Reserved.] 2.06 Prepayments. The Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or penalty; provided that (a) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (ii) on the date of prepayment of Base Rate Loans; (b) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (c) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein, unless such notice is made conditional on a transaction or financing,
in which case the obligation of the Borrower to make such prepayment (and to pay
such payment amount) shall be subject to such conditions. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.17, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares. 2.07 Termination or
Reduction of Commitments. 16188091_7 26



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr057.jpg]
(a) The Borrower may, upon notice to the Administrative Agent (which notice may
be conditioned on the consummation of a transaction or financing), terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share. (b) Mandatory. The Aggregate Commitments shall
be automatically and permanently reduced to zero (0) upon the earlier of (i) the
funding of the Delayed Draw Advance and (ii) the expiration of the Availability
Period. 2.08 Repayment of Loans. The Borrower shall repay to each Lender on its
Maturity Date the aggregate principal amount of Loans outstanding on such date.
2.09 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate. (b) If any amount payable by the Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand. (c) Interest on each Loan shall
be due and payable in arrears on each Interest Payment Date applicable thereto
and at such other times as may be specified herein. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law. 2.10 Fees. The Borrower shall pay to the Arrangers and Bookrunners, the
Administrative Agent and the Lenders for their own respective accounts such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. 2.11 Computation of Interest and Fees. All
computations of interest for Base Rate Loans determined by reference to the
Prime Rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the
16188091_7 27



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr058.jpg]
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.13(a), bear interest for one day. 2.12 Evidence of Debt. The
Borrowings made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto. 2.13 Payments
Generally. (a) All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. (b) If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be. (c) (i) Funding by
Lenders; Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 12:00 p.m. on the date of such Borrowing of Base Rate
Loans) that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of 16188091_7 28



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr059.jpg]
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. (ii)
Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error. (d) If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest. (e) The obligations
of the Lenders hereunder to make Loans and to make payments pursuant to Section
10.04(c) are several and not joint. The failure of any Lender to make any Loan
or to fund any such participation or to make any payment under Section 10.04(c)
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation or to make its payment under Section 10.04(c). (f) Nothing
herein shall be deemed to obligate any Lender to obtain the funds for any Loan
in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner. 16188091_7 29



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr060.jpg]
2.14 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans or participations
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by or on behalf of the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation. 2.15
Extension of Maturity Date. (a) Requests for Extension. The Borrower may, by
notice to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than 90 days and not later than 35 days prior to an anniversary of the
Closing Date (each, an “Applicable Anniversary Date”), request that each Lender
extend such Lender’s Maturity Date for an additional year from the Maturity Date
then in effect for such Lender hereunder (such Lender’s “Existing Maturity
Date”). The Borrower may request such an extension no more than two times. (b)
Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent not later than the date
(the “Notice Date”) that is 20 days prior to such Applicable Anniversary Date,
advise the Administrative Agent whether or not such Lender agrees to such
extension (and each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date)) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension (each such Lender is herein
called an “Extending Lender”) shall not obligate any other Lender to so agree.
(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date that is 15 days prior to 16188091_7 30



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr061.jpg]
the Applicable Anniversary Date (or, if such date is not a Business Day, on the
next preceding Business Day). (d) Additional Lenders. The Borrower shall have
the right, on or before the Maturity Date applicable to any Non-Extending
Lender, to replace such Non-Extending Lender with, and add as “Lenders” under
this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Lender”) as provided in Section 10.14, each of which Additional
Lenders shall have entered into an Assignment and Assumption pursuant to which
each such Additional Lender shall, effective as of such Existing Maturity Date,
acquire the Outstanding Amounts of the Non-Extending Lender (and, if any such
Additional Lender is already a Lender, the Non-Extending Lender’s Outstanding
Amounts shall be in addition to such Lender’s Outstanding Amounts hereunder on
such date). (e) Minimum Extension Requirement. If (and only if) the aggregate
(x) Total Outstandings of the Lenders that have agreed to extend their Maturity
Date and (y) Total Outstandings of Additional Lenders shall be more than 50% of
the Total Outstandings in effect immediately prior to an Applicable Anniversary
Date, then, effective as of the Existing Maturity Date of each such Extending
Lender, the Maturity Date of each such Extending Lender and of each such
Additional Lender shall be extended to the date falling one year after the
Existing Maturity Date of each such Extending Lender (except that, if such date
is not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Lender shall thereupon become a
“Lender” for all purposes of this Agreement. (f) Additional Agreements Regarding
Extensions. (i) As a condition precedent to the extension of the Maturity Date
pursuant to this Section, the Borrower shall deliver to the Administrative Agent
a certificate of the Borrower signed by a Responsible Officer certifying that
(A) no Default exists on the date of such certificate, either before or after
giving effect to such extension; (B) the representations and warranties of the
Loan Parties contained in this Agreement and the other Loan Documents are true
and correct in all material respects on and as of the date of such extension and
after giving effect thereto (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date and except that such materiality qualifier shall not apply to the extent
that any such representation or warranty is qualified by materiality); and (C)
there has been no event or circumstance since the Closing Date that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; and (ii) on the Maturity Date applicable to each
Non-Extending Lender, the Borrower shall prepay, on a non pro rata basis with
respect to Extending Lenders, any Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
satisfy in full the Obligations due to such Non-Extending Lender under the Loan
Documents as of such date. (g) Conflicting Provisions. This Section shall
supersede any provisions in Section 2.14 or Section 10.01 to the contrary.
16188091_7 31



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr062.jpg]
2.16 [Reserved.] 2.17 Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and in Section
10.01. (ii) Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders, as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto. (b) Defaulting Lender Cure.
If the Borrower and the Administrative Agent, agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary 16188091_7 32



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr063.jpg]
to cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. ARTICLE
III. TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Payments Free of
Taxes; Obligation to Withhold; Payments on Account of Taxes. (i) Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall to the extent permitted by applicable Laws be made
without deduction or withholding for any Taxes. If, however, applicable Laws
require any Loan Party or the Administrative Agent to withhold or deduct any Tax
as determined by a Loan Party or the Administrative Agent, as the case may be,
then the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below. (ii) If any Loan Party or the
Administrative Agent shall be required by the Code to withhold or deduct any
Taxes, including both United States Federal backup withholding and withholding
taxes, from any payment, then (A) the Administrative Agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made. (iii) If any Loan Party or the
Administrative Agent shall be required by any applicable Laws other than the
Code to withhold or deduct any Taxes from any payment, then (A) such Loan Party
or the Administrative Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to 16188091_7 33



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr064.jpg]
additional sums payable under this Section 3.01) the applicable Administrative
Agent or Lender receives an amount equal to the sum it would have received had
no such withholding or deduction been made. (b) Payment of Other Taxes by the
Borrower. Without limiting the provisions of subsection (a) above, the Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes. (c) Tax Indemnifications. (i)
Without limiting the provisions of subsection (a) or (b) above, each of the Loan
Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by any Loan Party or
the Administrative Agent or paid by the Administrative Agent or such Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations. Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender fails to pay to the
Administrative Agent as required by this clause (ii). (d) Evidence of Payments.
Upon request by any Loan Party or the Administrative Agent, as the case may be,
after any payment of Taxes by any Loan Party or by the Administrative Agent to a
16188091_7 34



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr065.jpg]
Governmental Authority as provided in this Section 3.01, such Loan Party shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
such Loan Party, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to such Loan Party or the Administrative Agent,
as the case may be. (e) Status of Lenders; Tax Documentation. (i) Any Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to the Borrower
and to the Administrative Agent, at the time or times prescribed by applicable
Laws or when reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
16188091_7 35



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr066.jpg]
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (2) executed originals of IRS Form
W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E (or W-8BEN, as applicable); or (4) to
the extent a Foreign Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner; (C) any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the 16188091_7 36



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr067.jpg]
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (iii) Each Lender
agrees that if any form or certification it previously delivered pursuant to
this Section 3.01 expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. (f) Treatment
of Certain Refunds. Unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, or have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender. If
the Administrative Agent or any Lender determines, in its sole discretion,
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section, it shall pay to the
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the Administrative Agent or
any Lender be required to pay any amount to the Loan Party pursuant to this
subsection to the extent such payment would place the Administrative Agent or
any Lender in a less favorable net after-Tax position than the Administrative
Agent or any Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person. (g) Survival. Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations. 3.02 Illegality. If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
16188091_7 37



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr068.jpg]
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. 3.03 Inability to Determine Rates. If in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof, (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a) above, “Impacted Loans”), or (b)
the Administrative Agent or the Required Lenders determine for any reason that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
(unless the Borrower elects to maintain the Impacted Loans as Base Rate Loans)
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3) as
to any Lender, such Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable 16188091_7 38



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr069.jpg]
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.
3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)); (ii) subject any Lender to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clause (a) of the definition
of Excluded Taxes to the extent resulting from changes in tax rates, and Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes or (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or (iii) impose on any Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender; and the result of any of the
foregoing shall be to increase the cost to such Lender of making, continuing,
converting to or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, such additional
amount or amounts as will compensate such Lender, for such additional costs
incurred or reduction suffered. (b) Capital Requirements. If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered. (c) Certificates for Reimbursement. The Borrower shall pay
such Lender the amount shown as due on a certificate from such Lender setting
forth the amounts necessary to compensate such Lender or its holding company to
the extent required by subsection (a) or (b) of this Section within 10 days
after receipt thereof. Each Lender agrees that it will not claim, and that it
shall not be entitled to claim, from the Borrower the payment of any of the
amounts referred to in Section 3.04(a), (b) or (e) if it is not generally
claiming similar compensation from its other similar customers in similar
circumstances. 16188091_7 39



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr070.jpg]
(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof). (e) Reserves on
Eurodollar Rate Loans. The Borrower shall pay to each Lender, as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice. 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of: (a) any continuation, conversion, payment
or prepayment of any Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the
date or in the amount notified by the Borrower; or (c) any assignment of a
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by the Borrower pursuant to Section 10.14;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding loss of Applicable
Rate or loss of profit. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing. For purposes of
calculating amounts payable by the Borrower to the Lenders under this Section
3.05, each Lender shall be deemed to have funded each Eurodollar Rate Loan made
by it at the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded. 16188091_7 40



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr071.jpg]
3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under Section
3.04, or the Borrower is required to pay any additional amount to any Lender, or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) Replacement of Lenders.
If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.14. 3.07 Survival. All of
the Borrower’s obligations under this Article III shall survive termination of
the Aggregate Commitments and repayment of all other Obligations hereunder.
ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS 4.01 Conditions to the Closing
Date and Initial Advance. The effectiveness of this Agreement, and the
obligation of each Lender to make its Initial Advance hereunder is subject to
satisfaction of the following conditions precedent: (a) The Administrative
Agent’s receipt of the following, each of which shall be originals, facsimiles
or “pdf” electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower or
the Guarantor, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent: (i) a Note executed by the Borrower in favor of each Lender requesting a
Note; (ii) a certificate of a secretary or assistant secretary of each Loan
Party or its general partner (attaching resolutions and incumbency certificates
as the Administrative Agent may reasonably require) evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents; (iii) a certificate as to the good standing (or such other customary
functionally equivalent certificate) of each Loan Party and the general partner
of each Loan Party from the 16188091_7 41



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr072.jpg]
Secretary of State (or other applicable Governmental Authority) of its
jurisdiction of organization; (iv) a favorable opinion of GableGotwals (or other
counsel reasonably acceptable to the Administrative Agent), counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender as of the Closing
Date, reasonably satisfactory to the Administrative Agent and the Arrangers and
Bookrunners; (v) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Loan Parties and
the validity against the Loan Parties of the Loan Documents and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required; (vi) a certificate signed
by a Responsible Officer of the Borrower certifying (A) that no Default exists,
(B) that the representations and warranties of the Borrower contained in Article
V are true and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, except that such materiality qualifier shall not apply to the extent that
any such representation or warranty is qualified by materiality, (C) that there
has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, (1) a material adverse change in, or a
material adverse effect upon, the operations, assets or financial condition of
the Borrower and its Subsidiaries taken as a whole; provided however (x) a
downgrade by S&P and/or Moody’s of their respective Debt Ratings shall not, in
and of itself, be deemed “materially adverse”, and (y) the fact that the
Borrower is unable to borrow in the commercial paper market shall not, in and of
itself, be deemed to be “materially adverse”, (2) a material impairment of the
ability of the Borrower to perform its payment obligations under any Loan
Document to which it is a party; or (3) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document to which it is a party and (D) as to the Debt Ratings of the
Borrower; and (vii) a certificate signed by a Responsible Officer of the
Guarantor certifying that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, (A) a material adverse change
in, or a material adverse effect upon, the operations, assets or financial
condition of the Guarantor and its Subsidiaries, taken as a whole; provided
however (x) a downgrade by S&P and/or Moody’s of their respective Debt Ratings
shall not, in and of itself, be deemed “materially adverse”, and (y) the fact
that the Borrower is unable to borrow in the commercial paper market shall not,
in and of itself, be deemed to be “materially adverse”, (B) a material
impairment of the ability of the Guarantor to perform its payment obligations
under any Loan Document to which it is a party, or (C) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Guarantor of any Loan Document to which it is a party. 16188091_7 42



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr073.jpg]
(b) Any fees and expenses required to be paid by the Borrower on or before the
Closing Date shall have been paid, including upfront fees payable to Lenders and
fees and expenses payable to the Joint Lead Arrangers and Bookrunners and the
Administrative Agent. (c) Unless waived by the Administrative Agent, the
Borrower shall have paid all Attorney Costs (related to Haynes and Boone, LLP)
of the Administrative Agent and the Left Lead Arranger to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of Attorney Costs
as shall constitute its reasonable estimate of Attorney Costs (related to Haynes
and Boone, LLP) incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent and the Left Lead
Arranger). Without limiting the generality of the provisions of Section 9.03,
for purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required under this Section 4.01 to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. The Administrative Agent shall notify the
Lenders and the Borrower of the Closing Date. Such notice shall be binding and
conclusive. 4.02 Conditions to all Borrowings. The obligation of each Lender to
honor any Loan Notice (other than a Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent: (a) The representations and warranties of
the Loan Parties contained in Article V (other than, in the case of a Commercial
Paper Borrowing, Section 5.06), or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Borrowing, except to the extent that such representations and
warranties refer to an earlier date or another specific date, in which case they
shall be true and correct in all material respects as of such earlier date or
other specific date, except that such materiality qualifier shall not apply to
the extent that any such representation or warranty is qualified by materiality.
(b) No Default shall exist, or would result from such proposed Borrowing. (c)
The Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof. Each Loan Notice (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and (c) have
been satisfied on and as of the date of the applicable Borrowing. 16188091_7 43



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr074.jpg]
ARTICLE V. REPRESENTATIONS AND WARRANTIES The Borrower represents and warrants
to the Administrative Agent and the Lenders that: 5.01 Existence, Qualification
and Power. Each Loan Party and each Subsidiary thereof (a) is a corporation,
partnership or limited liability company duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. Each General
Partner is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect. 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party has
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of such Loan Party’s
Organization Documents; (b) conflict with or result in any breach or
contravention of (i) any Contractual Obligation to which such Loan Party or any
Subsidiary thereof is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Loan Party or any
Subsidiary thereof or the property of any of the aforementioned parties is
subject; (c) violate any Law or (d) result in the creation of any Lien
prohibited by this Agreement; except in the case of clauses (b) and (c), to the
extent such contravention, conflict, breach or violation could not reasonably be
expected to have a Material Adverse Effect. 5.03 Governmental Authorization;
Other Consents. No material approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document to which it is a party. 5.04 Binding Effect. This
Agreement has been, and each other Loan Document, when delivered hereunder, will
have been, duly executed and delivered by the each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Parties in accordance with its terms,
subject to Debtor Relief Laws and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. 5.05
Financial Statements. (a) The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein. 16188091_7 44



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr075.jpg]
(b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries most recently delivered pursuant to Section 6.01(b) and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. 5.06 Litigation. Except as disclosed in the Borrower’s annual
report on Form 10-K for the year ended December 31, 2014 and in any other Form
10-Q or Form 8-K delivered prior to the date of this Agreement, there are no
actions, suits, proceedings, investigations, claims or disputes pending or, to
the knowledge of the Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
challenge the legality, validity or enforceability of this Agreement or any
other Loan Document and are non-frivolous in the reasonable judgment of the
Administrative Agent and the Arrangers and Bookrunners, or (b) as to which there
is a reasonable probability of an adverse determination and that, if determined
adversely, either individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect; provided that this representation, when made,
shall not constitute an admission that any action, suit, proceeding,
investigation, claim or dispute set forth or disclosed in any annual report on
Form 10-K or on any Form 10-Q or Form 8-K referred to above could reasonably be
expected to result in a Material Adverse Effect due to an adverse determination,
if any. 5.07 No Default. Neither Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document. 5.08 Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in (or other right to occupy), all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.
5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof, the Borrower has
reasonably concluded that, except as disclosed in the Borrower’s annual report
on Form 10-K for the year ended December 31, 2014, such claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and its Subsidiaries are in compliance with
applicable Environmental Laws except to the extent non-compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and each of its Subsidiaries have obtained or have
applied for all material licenses, permits, authorizations and registrations
required under any Environmental Law (“Environmental Permits”) necessary for its
operations, and all such Environmental Permits are in good standing, and the
Borrower and each of its Subsidiaries is in compliance with all terms and
conditions of such Environmental Permits, except to the extent that the failure
to possess, or be in compliance with, any of the foregoing would not reasonably
be expected to have a Material Adverse Effect. 16188091_7 45



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr076.jpg]
5.10 Insurance. The properties of the Borrower and its Subsidiaries are either
covered by self-insurance meeting the criteria set forth in Section 6.07 or are
insured with financially sound and reputable insurance companies (determined at
the time the applicable insurance was obtained), in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates. 5.11 Taxes. The Borrower and
its Subsidiaries have filed all Federal and other material tax returns and
reports required to be filed, and have paid all material Federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (i) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (ii) where the failure to make such filing
or payment would not reasonably be expected to have a Material Adverse Effect.
There is no proposed tax assessment against any Loan Party or any Subsidiary
thereof that would, if made, have a Material Adverse Effect. 5.12 ERISA
Compliance. (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to the Pension Funding Rules,
and no application for a funding waiver under the Pension Funding Rules or an
extension of any amortization period pursuant to the Pension Funding Rules has
been made with respect to any Plan. (b) There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect. (c) (i) No ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability
which, when aggregated with the Unfunded Pension Liability of all other Pension
Plans, could reasonably be expected to have a Material Adverse Effect; (iii)
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA. 5.13 Subsidiaries. As of
the Closing Date, the Borrower has no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13 and has no equity investments in any
other Joint Venture other than those specifically disclosed in Part (b) of
Schedule 5.13. 16188091_7 46



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr077.jpg]
5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock. (b) None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary (i) is or is required to be
registered as an “investment company” under the Investment Company Act of 1940,
or (ii) is subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or any other Federal or state
statute or regulation limiting its ability to incur Indebtedness hereunder. 5.15
Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. For purposes of this Section 5.15, information
that is disclosed in a Form 10-K, 10-Q, 8-K, or definitive proxy materials filed
by the Borrower with the SEC shall be deemed to have been disclosed to the
Administrative Agent and the Lenders. No written report, financial statement,
certificate or other information (excluding projections, industry or general
economic data or information and other forward looking information) furnished
(in writing) by or on behalf of any Loan Party to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time such projected financial information was prepared. 5.16 Compliance with
Laws. Each Loan Party and each Subsidiary thereof is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.17 [Reserved]. 5.18 Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, intellectual
property licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, and, to the
knowledge of the Borrower, such ownership or right to use is without conflict
with the rights of any other Person (except to the extent such conflict would
not reasonably be expected to have a Material Adverse Effect). To the knowledge
of the 16188091_7 47



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr078.jpg]
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person (except to the extent such infringement would not reasonably be
expected to have a Material Adverse Effect). No claim or litigation regarding
any of the foregoing is pending or, to the best knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. 5.19 Solvency. As of the Closing
Date, after giving effect to the transactions (including each Loan) to be
consummated on such date, each Loan Party, individually and together with its
Subsidiaries, is Solvent. 5.20 OFAC. Neither the Loan Parties, nor any of their
Subsidiaries, nor, to the knowledge of the Borrower, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject of any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals or HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List or listed in any Sanctions- related list of
designated Persons maintained by the U.S. Department of State, the United
Nations Security Council or the European Union (to the extent applicable to
Borrower or its Subsidiaries), or (iii) located, operating, organized or
resident in a Designated Jurisdiction. 5.21 Anti-Corruption Laws. The Loan
Parties and their Affiliates are in material compliance with Anti-Corruption
Laws, and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws. To the knowledge of the Borrower,
(a) the Loan Parties’ and their Affiliates’ respective directors, officers and
employees have materially complied with Anti-Corruption Laws in the course of
performing their duties for the Loan Parties or their Affiliates (as
applicable), and (b) the Loan Parties’ and their Affiliates’ respective agents
have materially complied with Anti-Corruption Laws while acting in such capacity
and at the direction of the Loan Parties or their Affiliates (as applicable).
ARTICLE VI. AFFIRMATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to: 6.01 Financial Statements. Deliver to the Administrative Agent: (a) as soon
as available, but in any event within 90 days after the end of each fiscal year
of Parent Guarantor, a consolidated balance sheet of Parent Guarantor and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Parent Guarantor, a
consolidated balance sheet of Parent 16188091_7 48



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr079.jpg]
Guarantor and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of Parent Guarantor’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Parent Guarantor as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Parent Guarantor and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes. As to any
information contained in materials furnished pursuant to Section 6.02(c),
Borrower shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in lieu of the
obligation of the Borrower to furnish the information and materials described in
subsections (a) and (b) above at the times specified therein. 6.02 Certificates;
Other Information. Deliver to the Administrative Agent: (a) concurrently with
the delivery of the financial statements referred to in Sections 6.01(a) and
(b), (or if such financial statements are delivered electronically, within two
(2) Business Days of such electronic delivery) a duly completed Compliance
Certificate signed by a Responsible Officer of Parent Guarantor (which delivery
may, unless the Administrative Agent, or a Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes); (b) promptly after
any request by the Administrative Agent or any Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of a General
Partner by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them; (c) promptly after
the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the public holders of shares
of common stock in Parent Guarantor, and copies of all annual, regular, periodic
and special reports, and all registration statements which any Loan Party may
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto; (d) promptly, such additional information regarding the
business, financial or corporate affairs of the Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; and (e) to the extent the
Parent Guarantor Credit Agreement terminates prior to this Agreement, the
information set forth in clause (a) in the last sentence of the definition of
“Material Project EBITDA Adjustments” at such times as the same would have been
delivered to the administrative agent of the Parent Guarantor Credit Agreement.
provided that disclosure of confidential information pursuant to subsections (b)
and (d) of this Section shall be subject to (x) such attorney-client privilege
exceptions that the Borrower reasonably determines are necessary in order to
avoid loss of its attorney-client privilege and (y) compliance with reasonable
16188091_7 49



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr080.jpg]
conditions to disclosure under non-disclosure agreements between the Borrower
and Person(s) other than Affiliates thereof, and to the extent that the
Administrative Agent or a Lender is required to produce any such information to
a regulatory authority, the Borrower shall cooperate with the Administrative
Agent or such Lender in efforts to obtain any required consents to disclosure.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) (A) after which the Borrower or
Parent Guarantor, as applicable, posts such documents, or provides a link
thereto on the Borrower’s or Parent Guarantor, as applicable, website on the
Internet at the website address listed on Schedule 10.02; or (B) after which
such documents are posted on the Borrower’s behalf on DebtDomain or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), and (ii) the Borrower notifies (which may be by facsimile
or electronic mail) the Administrative Agent and each Lender of the posting of
any such documents; provided that the Borrower shall deliver paper copies or
soft copies (by electronic mail) of such documents to the Administrative Agent
or any Lender that requests the Borrower to deliver such paper copies or soft
copies until a written request to cease delivering paper copies or soft copies
is given by the Administrative Agent or such Lender. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents. The Borrower hereby acknowledges that (1) the
Administrative Agent and/or the Arrangers and Bookrunners will make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on DebtDomain or another similar electronic system (the “Platform”)
and (2) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a “Public Lender”). The Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and
Bookrunners and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers and Bookrunners shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor,” provided, however, that
notwithstanding the foregoing, the Borrower shall not have any obligation to
mark any Borrower Materials as “PUBLIC.” 6.03 Notices. Notify the Administrative
Agent and each Lender: (a) promptly, of the occurrence of any Default and the
action which the Borrower is taking or proposes to take with respect thereto;
(b) promptly, and in any event within five (5) days: (i) of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including (to the extent resulting or such matter could reasonably be 16188091_7
50



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr081.jpg]
expected to result in a Material Adverse Effect) (A) breach or non-performance
of, or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (B) any dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Subsidiary and any Governmental Authority; or (C)
the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws; (ii) of the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary (A) in which the amount of damages claimed is $100,000,000 (or its
equivalent in another currency or currencies) or more, (B) in which injunctive
or similar relief is sought and which could reasonably be expected to result in
a Material Adverse Effect, or (C) in which the relief sought is an injunction or
other stay of the performance of this Agreement or any Loan Document; (iii) of
any material change in accounting policies or financial reporting practices by
the Borrower or any Subsidiary; and (iv) of any announcement by Moody’s or S&P
of a downgrade in a Debt Rating; (c) promptly, and in any event within 30 days:
(i) of the occurrence of any ERISA Event; or (ii) upon determining that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA (in such case, notice shall include a certification of
funding status from the enrolled actuary for the Pension Plan). Each notice
pursuant to this Section shall be accompanied by a statement of a Responsible
Officer of the Borrower setting forth details of the occurrence referred to
therein and stating what action the Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. 6.04 Payment of Obligations. Pay and discharge
as the same shall become due and payable, its Indebtedness and tax liabilities
but excluding Indebtedness (other than the Obligations) that is not in excess of
the Threshold Amount, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or failure to
do so would not reasonably be expected to result in a Material Adverse Effect.
6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04, (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the non-
preservation of which could reasonably be expected to have a Material Adverse
Effect. 16188091_7 51



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr082.jpg]
6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear, force majeure and
casualty events excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where, in each case, the failure to do
so could not reasonably be expected to have a Material Adverse Effect. 6.07
Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies (determined at the time the applicable insurance is
maintained or renewed), or through self-insurance, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons. Such insurance may include self-insurance or be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, provided that such self-insurance is in accord
with the approved practices of business enterprises of established reputation
similarly situated and adequate insurance reserves are maintained in connection
with such self-insurance, and, notwithstanding the foregoing provisions of this
Section 6.07, the Borrower may effect workers’ compensation or similar insurance
in respect of operations in any state or other jurisdiction any through an
insurance fund operated by such state or other jurisdiction or by causing to be
maintained a system or systems of self-insurance in accord with applicable laws.
6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect. 6.09 Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity in all material respects
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be. 6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants (provided Borrower
has the opportunity to participate in such meetings), all at the expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that (x) when an Event of Default exists the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice and (y) disclosure
of confidential information pursuant to this Section shall be subject to (x)
such attorney-client privilege exceptions that the Borrower reasonably
determines are necessary in order to avoid loss of its attorney-client privilege
and (y) compliance with reasonable conditions to disclosure under non-disclosure
agreements between the Borrower and Person(s) other than Affiliates thereof, and
to the extent that the Administrative Agent or a Lender is required to produce
any such information to a regulatory authority, the Borrower shall cooperate
with the Administrative Agent or such Lender in efforts to obtain any required
consents to disclosure. 16188091_7 52



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr083.jpg]
6.11 Use of Proceeds. Use the proceeds of the Borrowings for working capital,
capital expenditures, acquisitions, mergers, and for other general partnership
purposes (including repayment of Indebtedness and payments of distributions),
not in contravention of any Law or of any Loan Document; provided however, no
portion of the proceeds of any Borrowing will be used in any manner prohibited
by Sections 7.08, 7.10 and 7.11. 6.12 Maintenance of Tax Status. The Borrower
shall take all action necessary to prevent the Borrower and Intermediate
Guarantor from being, and will take no action which would have the effect of
causing either of the Borrower or Intermediate Guarantor to be, treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes. 6.13 Anti-Corruption Laws and Sanctions. The Loan
Parties will, and will cause their Subsidiaries to, conduct their businesses in
material compliance with Anti-Corruption Laws and Sanctions, and maintain
policies and procedures designed to promote and achieve compliance with such
laws and Sanctions. 6.14 Additional Guarantors. In the event any Subsidiary of
Parent Guarantor or Borrower that is not a Guarantor as of the Execution Date
(as defined in the First Amendment) Guarantees any of the Parent Guarantor’s
senior, unsecured, long-term Indebtedness or any other senior, unsecured,
long-term Indebtedness of Borrower, the Parent Guarantor or Borrower (as
applicable) will, within 30 days thereof, (i) cause such Subsidiary to Guarantee
the Obligations by executing and delivering to the Administrative Agent a
Guaranty Agreement substantially in the form of Exhibit G, and (ii) deliver
certificates and other documentation substantially similar to those required to
be delivered on the Closing Date with respect to the Intermediate Guarantor
pursuant to Section 4.01(a)(ii) and 4.01(a)(iv), in form and substance
reasonably satisfactory to the Administrative Agent. ARTICLE VII. NEGATIVE
COVENANTS So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied: 7.01 Liens. The
Borrower shall not, and shall not permit any Subsidiary to, create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following: (a) Liens
pursuant to any Loan Document; (b) Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP; (c) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person; (d) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA; 16188091_7 53



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr084.jpg]
(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (f) any right which
any municipal or governmental body or agency may have by virtue of any
franchise, license, contract or status to purchase or designate a purchaser of,
or order the sale of, any property of the Borrower or a Subsidiary upon payment
of reasonable compensation therefor or to terminate any franchise, license or
other rights or to regulate the property and business of the Borrower or a
Subsidiary; (g) any Liens, neither assumed by the Borrower or a Subsidiary nor
on which it customarily pays interest, existing upon real estate or rights in or
relating to real estate acquired by the Borrower or a Subsidiary for
sub-station, measuring station, regulating station, gas purification station,
compressor station, transmission line, distribution line or right-of-way
purposes; (h) easements or reservations in any property of the Borrower or a
Subsidiary for the purpose of roads, pipe lines, gas transmission and
distribution lines, electric light and power transmission and distribution
lines, water mains and other like purposes, and zoning ordinances, regulations
and restrictions which do not impair the use of such property in the operation
of the business of the Borrower or a Subsidiary; (i) easements, rights-of-way,
restrictions and other similar encumbrances affecting real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries taken as a whole; (j) Liens securing judgments for the
payment of money not constituting an Event of Default under Section 8.01(h) or
securing appeal or other surety bonds related to such judgments; (k) (i) Liens
securing Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets, provided
that (A) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (B) the Indebtedness secured thereby
does not exceed the cost of the property being acquired on the date of
acquisition, and (C) such Liens attach to such property concurrently with or
within 90 days after the acquisition thereof, and (ii) Liens securing any
refinancing (including successive refinancings) of such Indebtedness, provided
that such Liens do not extend to additional property and the amount of the
Indebtedness is not increased (except by an amount not to exceed fees, premiums
and interest relating to such refinancing); provided further that the unpaid
principal balance of Indebtedness secured by Liens permitted by this clause (k)
shall not in the aggregate at any time exceed 2.5% of Total Capital; (l) Liens
on property of a Person existing at the time such Person is merged with or into
or consolidated with or acquired by the Borrower or any Subsidiary of the
Borrower; provided that such Liens were not granted in contemplation of, and
were in existence prior to, such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower or the Subsidiary that were encumbered prior to such merger,
consolidation or acquisition; 16188091_7 54



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr085.jpg]
(m) Liens on property existing at the time of acquisition of the property by the
Borrower or any Subsidiary of the Borrower; provided that such Liens were not
granted in contemplation of, and were in existence prior to, the contemplation
of such acquisition and no such Lien may encumber any other property of the
Borrower or any Subsidiary; (n) Liens incurred to refinance any Indebtedness of
the Borrower or its Subsidiaries which has been secured by Liens otherwise
permitted hereunder under clauses (l) and (m); provided that such Liens do not
extend to any property other than the property securing the Indebtedness
refinanced and the amount of the Indebtedness secured thereby is not increased
(except by an amount not to exceed fees, premiums and interest relating to such
refinancing); (o) Liens on cash and cash equivalents granted pursuant to master
netting agreements entered into in the ordinary course of business in connection
with Swap Contracts; provided that (i) the transactions secured by such Liens
are governed by standard International Swaps and Derivatives Association, Inc.
documentation, and (ii) such Swap Contracts consist of derivative transactions
contemplated to be settled in cash and not by physical delivery and are designed
to minimize the risk of fluctuations in oil and gas prices with respect to the
Borrower’s and its Subsidiaries’ operations in the ordinary course of its
business; (p) Liens pursuant to master netting agreements entered into in the
ordinary course of business in connection with Swap Contracts, in each case
pursuant to which the Borrower or a Subsidiary of the Borrower, as a party to
such master netting agreement and as pledgor, pledges or otherwise transfers to
the other party to such master netting agreement, as pledgee, in order to secure
the Borrower’s or such Subsidiary’s obligations under such master netting
agreement, a Lien upon and/or right of set off against, all right, title, and
interest of the pledgor in any obligations of the pledgee owed to the pledgor,
together with all accounts and general intangibles and payment intangibles in
respect of such obligations and all dividends, interest, and other proceeds from
time to time received, receivable, or otherwise distributed in respect of, or in
exchange for, any or all of the foregoing; (q) Liens arising in the ordinary
course of business under Oil and Gas Agreements to secure compliance with such
agreements, provided that any such Lien referred to in this clause are for
claims which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, and provided further that any such Lien referred to in
this clause does not materially impair the use of the property covered by such
Lien for the purposes for which such property is held by the Borrower or any
Subsidiary or materially impair the value of such property subject thereto, and
provided further that such Liens are limited to property that is the subject of
the relevant Oil and Gas Agreement; (r) bankers' Liens, rights of setoff and
other similar Liens existing with respect to cash and cash equivalents on
deposit in one or more accounts maintained by the Borrower or any Subsidiary, in
each case arising in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained; (s) Liens on equity interests of
any Joint Venture owned by a Subsidiary to the extent such Liens secure
Indebtedness that is otherwise non-recourse to such Subsidiary, all other
Subsidiaries and the Borrower; and 16188091_7 55



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr086.jpg]
(t) Liens on cash collateral required to be granted to the administrative agent
or letter of credit issuer under the Parent Guarantor Credit Agreement to cover
exposure arising in respect of Defaulting Lenders’ (as therein defined)
obligations in connection with letters of credit issued under the Parent
Guarantor Credit Agreement; and (u) Liens not otherwise permitted by this
Section 7.01 securing Indebtedness of the Borrower or its Subsidiaries, provided
that the aggregate outstanding principal amount of all such Indebtedness does
not at any time exceed 15% of Consolidated Net Tangible Assets. 7.02
Investments. The Borrower shall not, and shall not permit any Subsidiary to,
make any Investments, except: (a) Investments in the form of cash and cash
equivalents; (b) advances to officers, directors and employees of the Borrower
and Subsidiaries in the ordinary course of business in accordance with
applicable law for travel, entertainment, relocation and analogous ordinary
business purposes; (c) Investments of the Borrower in any wholly-owned
Subsidiary and Investments of any wholly-owned Subsidiary in the Borrower and
any wholly-owned Subsidiary; (d) Investments consisting of extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(e) Investments in Subsidiaries, Joint Ventures or other Persons, in each case
which are engaged principally in the business of the purchasing, gathering,
compression, transportation, distribution, marketing, terminalling or storage of
crude oil, natural gas, compressed natural gas, natural gas liquids and refined
products, the exploration or production of crude oil, natural gas or oil or the
processing or fractionation of natural gas or natural gas liquids, the
underground piping of natural gas distribution systems, the generation or
marketing of electricity or other businesses related to or incidental to any of
the foregoing; provided that such Investments are not opposed by the board of
directors or management of such Person; (f) Investments of a Person acquired
after the Closing Date or of a Person merged or consolidated with or into
Borrower or a Subsidiary; provided that such Investments were not made in
contemplation of, and were in existence prior to, such acquisition, merger or
consolidation; (g) the Guarantee by Intermediate Guarantor or any other
Subsidiary that executes a Guaranty Agreement pursuant to Section 6.14 under its
Guaranty Agreement or a Guaranty Agreement (as defined in the Parent Guarantor
Credit Agreement) under the Parent Guarantor Credit Agreement; and (h) other
Investments, if at the time of, and after giving effect to, such Investments,
the aggregate book value of all such Investments does not exceed $100,000,000 in
the aggregate; 16188091_7 56



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr087.jpg]
provided, however that the Borrower shall not own, directly or indirectly,
equity interests in any Subsidiaries other than Financing Vehicles, Intermediate
Guarantor, the general partner of Intermediate Guarantor and Subsidiaries of
Intermediate Guarantor. 7.03 Indebtedness of Subsidiaries. The Borrower shall
not permit any Subsidiary to create, incur, assume or suffer to exist any
Indebtedness, except: (a) Indebtedness owed to the Borrower or to another
Subsidiary; provided, however, that any Indebtedness of Intermediate Guarantor
owed to another Subsidiary shall be subordinated on terms and conditions
satisfactory to Administrative Agent and the Required Lenders in right of
payment to its obligations under the Guaranty Agreement; (b) obligations under
Swap Contracts; (c) Indebtedness existing at the time of acquisition of any new
Subsidiary by the Borrower or by a then-existing Subsidiary of the Borrower;
provided that such Indebtedness was not incurred in contemplation of, and was in
existence prior to, such acquisition and that neither the Borrower nor any other
Subsidiary of the Borrower has any liability under such Indebtedness (other than
a Subsidiary of any Person so acquired); (d) guaranty by Intermediate Guarantor
of the Borrower’s Indebtedness or Parent Guarantor’s indebtedness under the
Parent Guarantor Credit Agreement; (e) Indebtedness of Guardian Pipeline, L.L.C.
(“Guardian”) pursuant to the Master Shelf Agreement, dated as of November 8,
2001, among Guardian, Prudential Insurance Company of America and the other
parties thereto, as amended from time to time, together with any renewals,
extensions or refinancings thereof, provided that any renewal, extension or
refinancing thereof is not greater than the principal amount of the Indebtedness
being renewed, extended or refinanced, and does not shorten the weighted average
life to maturity of such Indebtedness; and (f) Indebtedness of Subsidiaries
(excluding Indebtedness otherwise permitted in this Section 7.03) which does not
exceed at any time an aggregate principal amount outstanding equal to fifteen
percent (15%) of Consolidated Net Tangible Assets. 7.04 Fundamental Changes. The
Borrower shall not and shall not permit any Subsidiary to, directly or
indirectly: merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom: (a) any
Subsidiary may merge with (i) the Borrower, Parent Guarantor or a wholly-owned
Subsidiary of Parent Guarantor, provided that the Borrower, Parent Guarantor or
the wholly-owned Subsidiary of Parent Guarantor shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided further
that when a Guarantor is merging with another Subsidiary, such Guarantor shall
be the continuing or surviving Person and when any wholly-owned Subsidiary is
merging with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person; and 16188091_7 57



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr088.jpg]
(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower, Parent
Guarantor or to another Subsidiary; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must be the
Borrower, Parent Guarantor or a wholly-owned Subsidiary and; provided further
that if the transferor is a Guarantor, then the transferee must be the Borrower,
another Guarantor or another Subsidiary that executes a Guaranty Agreement and
satisfies the other conditions set forth in Section 6.14; and (c) the Borrower
or any Subsidiary may consolidate or merge with another corporation or entity,
and a Person may consolidate with or merge into the Borrower or any Subsidiary,
provided that (x) if the merger involves a Subsidiary but does not involve the
Borrower, a Guarantor or a wholly- owned Subsidiary of Parent Guarantor, a
Subsidiary shall be the surviving entity, and (y) if the merger involves the
Borrower, the Borrower shall be the ultimate surviving entity (unless the
Borrower is merging with or into Parent Guarantor or a wholly-owned Subsidiary
of Parent Guarantor and Parent Guarantor or such wholly-owned Subsidiary assumes
each of the obligations of the Borrower under the Loan Documents pursuant to an
agreement executed and delivered to the Lenders in a form reasonably
satisfactory to the Required Lenders) and if the merger involves a Guarantor,
such Guarantor shall be the surviving entity (unless such Guarantor is merging
with or into Borrower, Parent Guarantor or a wholly- owned Subsidiary of Parent
Guarantor that executes a Guaranty Agreement and satisfies the other conditions
set forth in Section 6.14), and (z) in each such case (i) the surviving entity
shall be after the merger a solvent entity and existing under the laws of the
United States of America, any State thereof or the District of Columbia, (ii)
immediately after giving effect to such transaction and treating any
Indebtedness which becomes an obligation of the Borrower or a Subsidiary as a
result of such transaction as having been incurred by the Borrower or such
Subsidiary at the time of such transaction, no Default shall have happened and
be continuing, and (iii) if the merger or consolidation involves the Borrower or
a Guarantor, the Borrower has delivered to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower and an opinion of
counsel, each stating that such consolidation or merger complies with this
Section 7.04; and (d) any Subsidiary (other than a Guarantor) may dissolve in
connection with any Disposition otherwise permitted by this Section 7.04.
provided, however, that nothing contained in this Section 7.04 shall be or be
deemed to permit any merger, dissolution, liquidation, consolidation or
Disposition which would result in a Change of Control. 7.05 Change in Nature of
Business. The Borrower, Intermediate Guarantor and their respective Subsidiaries
shall not engage in any material line of business substantially different from
those lines of business described in Section 7.02(e) or any business
substantially related or incidental to such lines of business. 7.06 Transactions
with Affiliates. The Borrower shall not, and shall not permit any Subsidiary to,
enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than (a) on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate, (b)
transactions between or among the Borrower or any Subsidiary and Parent
Guarantor, any Subsidiary of Parent Guarantor, or any Subsidiary of the
Borrower, or (c) transactions with any Joint Venture, provided that such
transactions 16188091_7 58



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr089.jpg]
described in this clause (c) shall be consistent with prior practices and could
not reasonably be expected to have a Material Adverse Effect. 7.07 Burdensome
Agreements. The Borrower shall not, and shall not permit any Subsidiary to,
enter into or permit any Contractual Obligation that limits the ability of any
Subsidiary to pay dividends or make other payments or distributions to the
Borrower or to any other Subsidiary or to otherwise transfer property to the
Borrower or to any other Subsidiary; unless (a) none of such limitations, either
individually or in the aggregate, would (i) materially restrict the ability of
the Subsidiaries taken as a whole to pay dividends, make other payments or
distributions or transfer property to the Borrower, or (ii) materially restrict
the ability of the Subsidiaries of Intermediate Guarantor taken as a whole to
pay dividends, make other payments or distributions or transfer property to
Intermediate Guarantor, and (b) each such limitation, individually and in the
aggregate with all other such limitations, could not reasonably be expected to
impair the ability of the Borrower to perform its monetary obligations
hereunder. 7.08 Use of Proceeds. The Borrower shall not: (a) Use the proceeds of
any Borrowing, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose; provided that the foregoing shall not
restrict the repurchase of limited partnership units of the Borrower by the
Borrower or any of its Subsidiaries; or (b) use the proceeds of any Borrowing in
connection with the acquisition of a voting interest of five percent or more in
any Person if such acquisition is opposed by the board of directors or
management of such Person. 7.09 Leverage Ratio. The Borrower shall not permit
the Leverage Ratio (a) as of the end of the fiscal quarter in which the ONEOK
Partners Unit Acquisition is consummated and the two fiscal quarters immediately
thereafter to exceed 5.75:1.00, (b) as of the end of the two fiscal quarters
immediately thereafter to exceed 5.50:1.00; and (c) as of the end of each fiscal
quarter thereafter, to exceed 5.00:1.00 (the “Required Threshold”); provided,
however, that during an Acquisition Adjustment Period, the Required Threshold
shall be increased to 5.50:1.00. 7.10 Sanctions. The Loan Parties will not, and
not permit any of their Subsidiaries to use directly or, to the Loan Parties’
knowledge, indirectly the proceeds of any Borrowing, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a material violation by the Loan Parties or their Subsidiaries or any
Lender, Arranger and Bookrunner, or the Administrative Agent, of Sanctions. 7.11
Anti-Corruption Laws. The Loan Parties will not, and not permit any of their
Subsidiaries to use directly or, to the Loan Parties’ knowledge, indirectly the
proceeds of any Borrowing in a manner that would breach any Anti-Corruption Law.
16188091_7 59



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr090.jpg]
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default. An “Event
of Default” shall exist if any one or more of the following events (herein
collectively called “Events of Default”) shall occur and be continuing: (a)
Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, or (ii) within
five days after the same becomes due, any interest on any Loan or other fee due
hereunder, or (iii) within five Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or (b) Specific
Covenants. The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a), 6.05(a), 6.11, 7.01, 7.03 or 7.09
or clause (y) of Section 7.04(c); or (c) Other Defaults. A Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or (d) Representations and
Warranties. Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Borrower or the Guarantors herein or
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made (except that such materiality qualifier shall not apply to the
extent that any such representation or warranty is qualified by materiality); or
(e) Payment Cross-Default and Cross-Acceleration. (i) A Loan Party or any
Subsidiary of a Loan Party (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee of Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee of Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause the acceleration of the
final stated maturity of such Indebtedness or require such Indebtedness to be
prepaid prior to the stated maturity thereof; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary of a Loan Party is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which a Loan Party or any Subsidiary of a Loan Party is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or (f) Insolvency Proceedings, Etc. A Loan Party, any
Subsidiary (other than any Immaterial Subsidiary) of a Loan Party or one or more
General Partners holding more than 50% of the Borrower’s general partner
interests institutes or consents to the institution of any proceeding under any
Debtor 16188091_7 60



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr091.jpg]
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or a Loan Party, any Subsidiary (other than any Immaterial
Subsidiary) of a Loan Party or any such General Partner shall take any corporate
action in furtherance of any of the foregoing; or (g) Inability to Pay Debts;
Attachment. (i) A Loan Party or any Subsidiary (other than any Immaterial
Subsidiary) of a Loan Party becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or (h)
Judgments. There is entered against a Loan Party, any Subsidiary (other than any
Immaterial Subsidiary) of a Loan Party or one or more General Partners holding
in the aggregate more than 50% of the Borrower’s general partner interests (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance), or (ii) any one or
more non- monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or (i) ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Loan Party or any Subsidiary
of a Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii)
the Borrower or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or (j) Invalidity of Loan
Documents. Any Loan Document, at any time after its execution and delivery and
for any reason other than as permitted hereunder or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or a Loan Party or any
of its Affiliates contests in any manner the validity or enforceability of any
Loan Document; or a Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document other than pursuant to the terms thereof; or (k) Change of
Control. There occurs any Change of Control; or 16188091_7 61



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr092.jpg]
(l) Guaranty. Any material provision of a Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against any Guarantor,
or a Guarantor shall so state in writing, or a Guarantor shall seek to terminate
a Guaranty Agreement. 8.02 Remedies Upon Event of Default. If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions: (a) declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated; (b)
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and (c) exercise on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents or applicable law; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, the obligation of
each Lender to make Loans shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender. 8.03 Application of Funds. After the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.17, be
applied by the Administrative Agent in the following order: First, to payment of
that portion of the Obligations constituting fees, indemnities, expenses and
other amounts (including Attorney Costs and amounts payable under Article III)
payable to the Administrative Agent in its capacity as such; Second, to payment
of that portion of the Obligations constituting fees, indemnities and other
amounts (other than principal and interest) payable to the Lenders (including
Attorney Costs and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them; Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and Last, the
balance, if any, after all of the Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by Law. 16188091_7 62



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr093.jpg]
ARTICLE IX. ADMINISTRATIVE AGENT 9.01 Appointment and Authority. Each of the
Lenders hereby irrevocably appoints Mizuho to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions (except with respect to
Section 9.06). It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. 9.03 Exculpatory
Provisions. The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent: (a) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (c) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. 16188091_7 63



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr094.jpg]
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender. The Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. 9.04 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. 9.05
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. 9.06 Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the prior written consent of the Borrower (provided
such consent shall not be unreasonably withheld or delayed and no such consent
shall be required if an Event of Default has occurred and is 16188091_7 64



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr095.jpg]
continuing), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may on behalf of the Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the prior
written consent of the Borrower (provided such consent shall not be unreasonably
withheld or delayed and no such consent shall be required if an Event of Default
has occurred and is continuing), appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. As used in this Section 9.06, the terms “retiring” and “retired”
shall include “removed”. (c) With effect from the Resignation Effective Date or
the Removal Effective Date (as applicable) (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation or removal, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. 9.07 Non-Reliance on Administrative Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other 16188091_7 65



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr096.jpg]
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. 9.08 Administrative Agent May File Proofs of Claim. In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower or any other
Loan Party) shall be entitled and empowered, by intervention in such proceeding
or otherwise (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10, and 10.04) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 10.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. 9.09 [Reserved.] 9.10 Other Agents; Arrangers and Managers. None of
the Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “joint lead
arranger and joint bookrunner,” or “joint lead arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder. Without limiting the foregoing, none of the Lenders or other Persons
so identified shall have or be deemed to have any fiduciary relationship with
any Lender. Each Lender acknowledges that it has not relied, and will not rely,
on any of the Lenders or other Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder. 16188091_7 66



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr097.jpg]
ARTICLE X. MISCELLANEOUS 10.01 Amendments, Etc. No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing, signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and a copy thereof is provided to the
Administrative Agent, or signed by the Borrower and the applicable Loan Party
and the Administrative Agent with the consent of the Required Lenders, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall: (a) waive any condition set forth in Section 4.01
without the written consent of each Lender; (b) extend or increase the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written consent of such Lender; (c) postpone any date
fixed by this Agreement or any other Loan Document for any payment or mandatory
prepayment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any mandatory reduction of the Aggregate Commitments hereunder
or under any other Loan Document without the written consent of each Lender
directly affected thereby; (d) reduce the principal of, or the rate of interest
specified herein on, any Loan, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate; (e) change
Section 2.14, Section 8.03 or the definition of “Pro Rata Share” in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender; (f) change any provision of this Section or the
percentages contained in the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender; or
(g) release a Guarantor from liability under the applicable Guaranty Agreement
without the written consent of each Lender; and, provided further, that (i) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (ii) Section 10.06(i) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or 16188091_7 67



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr098.jpg]
consent which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (x) the Commitment of a Defaulting Lender may
not be increased or extended, nor the principal amount of any Loan or any
interest thereon, or any other amounts payable hereunder, owed to such
Defaulting Lender reduced or the date for payment thereof extended, without the
consent of such Defaulting Lender, (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender, and (z) any waiver, amendment or
modification changing the voting rights of a Defaulting Lender shall require the
consent of each Lender that is a Defaulting Lender at the time that such waiver,
amendment or modification becomes effective. If, in connection with any proposed
change, waiver, consent, discharge or termination of or to any of the provisions
of this Agreement as contemplated by this Section 10.01, the consent of the
Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right, to replace each such non-consenting Lender or Lenders with one or
more (so long as all non-consenting Lenders are so replaced) persons pursuant to
Section 10.14 so long as at the time of such replacement, each such new Lender
consents to the proposed change, waiver, consent, discharge or termination. Each
Lender agrees that, if the Borrower elects to replace such Lender in accordance
with this Section, it shall promptly execute and deliver to the Administrative
Agent an Assignment and Assumption to evidence such sale and purchase and shall
deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such non-consenting Lender to execute an
Assignment and Assumption shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register. 10.02 Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or (subject to subsection (c) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: (i) if to the Borrower or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and (ii) if to any
other Lender, to the address, facsimile number, electronic mail address or
telephone number specified in its Administrative Questionnaire or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the Borrower and the Administrative
Agent. Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic 16188091_7 68



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr099.jpg]
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b). (b) Electronic Communications.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause of notification that such notice or communication is
available and identifying the website address therefor. (c) Change of Address,
Etc. Each of the Borrower and the Administrative Agent may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender (as defined in Section 6.02) agrees
to cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Investor” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Investor” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws. (d) Reliance by
Administrative Agent and Lenders. The Administrative Agent and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower except to the extent such losses, costs, 16188091_7
69



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr100.jpg]
expenses and liabilities are determined by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such Person.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording. (e) THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES AND THE ARRANGER PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY OR ANY ARRANGER PARTY IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) or any Arranger and Bookrunner or any of their respective Related
Parties (collectively, the “Arranger Parties”) have any liability to the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party or Arranger Party;
provided, however, that in no event shall any Agent Party or Arranger Party have
any liability to the Borrower or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages). 10.03 No Waiver; Cumulative Remedies; Enforcement. (a) No failure by
any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.14), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
16188091_7 70



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr101.jpg]
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.14, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. 10.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of outside counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by the Administrative
Agent and any Lender (including the fees, charges and disbursements of one
primary outside counsel for the Administrative Agent and the Lenders and in the
case of actual or potential conflict of interest, separate counsel for
Indemnitees to the extent needed to avoid such conflict, and one firm of local
counsel, as applicable, in any relevant jurisdiction, and in the case of actual
or potential conflict of interest, separate local counsel for Indemnitees to the
extent needed to avoid such conflict), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans. (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger and Bookrunner,
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of one primary outside
counsel for the Indemnitees and, in the case of actual or potential conflict of
interest, separate counsel for Indemnitees to the extent needed to avoid such
conflict), incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or 16188091_7 71



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr102.jpg]
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, willful
misconduct, bad faith or material breach by of such Indemnitee of its
obligations under this Agreement; and provided further that no Indemnitee (other
than the Administrative Agent, each Arranger, each Arranger and Bookrunner, each
Documentation Agent, and each Syndication Agent, in each case in its capacity as
such) will have a right to indemnification for such losses, claims, damages,
liabilities or expenses to the extent they result from disputes among the
Lenders other than as a result of any act or omission by the Borrower or any of
its Affiliates. Without limiting the provisions of Section 3.01(c), this Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non- Tax claim. (c)
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
or any Related Party of any of the foregoing (and without limiting the
obligation of the Borrower to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d). (d) Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, the parties to this Agreement shall
not assert, and hereby waive, any claim against any other party or Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof, provided that,
nothing in this Section 10.04(d) shall relieve the Borrower of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages actually paid by such Indemnitee to a third party. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby except to the
extent caused by such Person’s gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction. (e) Payments. All amounts due under this Section 10.04
shall be payable not later than ten Business Days after demand therefor. (f)
Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. 16188091_7 72



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr103.jpg]
10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement. 10.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (i) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement. (b)
Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions: (i) Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and (B) in any
case not described in subsection (b)(i)(A) of this Section, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of 16188091_7 73



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr104.jpg]
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met. (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned; (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition: (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender. (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment to
Certain Persons. No such assignment shall be made (A) to the Borrower or any of
the Borrower’s Subsidiaries or Affiliates, or (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person. (vi) Certain Additional Payments. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall
16188091_7 74



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr105.jpg]
make such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice. (d)
Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a 16188091_7 75



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr106.jpg]
“Participant”) in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that directly
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of, and
subject to the obligations of, Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Limitations upon Participant Rights. A Participant
shall not be entitled to receive any greater payment under Section 3.01 or 3.04
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender. 16188091_7 76



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr107.jpg]
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (g) Certain Definitions. As used herein, the following terms have the
following meanings: “Assignee Group” means two or more Eligible Assignees that
are Affiliates of one another or two or more Approved Funds managed by the same
investment advisor “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 10.06(b)(iii), and (v) (subject to
such consents, if any, as may be required under Section 10.06(b)(iii)). “Fund”
means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities. “Approved
Fund” means any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. (h) Electronic Execution of Assignments. An
Assignment and Assumption may be signed electronically as provided in Section
10.19. (i) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.13(c)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, 16188091_7 77



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr108.jpg]
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC. 10.07
Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
(a) Information may be disclosed (i) to its and its Affiliates' Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (ii) to the extent requested by any regulatory
authority or self-regulatory authority; (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (iv)
to any other party to this Agreement; (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (vii) with the consent of the Borrower; (viii)
to the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; (ix) to the National Association of Insurance
Commissioners or any other similar organization exercising regulatory authority
over a Lender; (x) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facility provided
hereunder; or (xi) any ratings agency; and (b) subject to an agreement
containing provisions substantially the same as those of this Section,
Information other than the Projections (as hereinafter defined) may be disclosed
to any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any swap or credit derivative transaction relating to obligations of
the Borrower. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and general information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Borrowings. For the purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
of Borrower, or any officer, director, employee, counsel, or agent of Borrower
or any of its Subsidiaries relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. As used herein, “Projections” means all financial
projections prepared by the Borrower and furnished to the Lenders in connection
with this Agreement. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of the Administrative Agent and
the Lenders acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it 16188091_7 78



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr109.jpg]
will handle such material non-public information in accordance with applicable
Law, including Federal and state securities Laws. 10.08 Set-off. In addition to
any rights and remedies of the Lenders provided by law, upon the occurrence and
during the continuance of any Event of Default, each Lender and its Affiliates
are authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or any such Affiliate to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender
or any of its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. 10.09
Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. 10.10 Counterparts. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 10.11
Integration. This Agreement, together with the other Loan Documents, comprises
the complete and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof. 16188091_7 79



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr110.jpg]
10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied. 10.13 Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.13, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited. 10.14
Replacement of Lenders. If any Lender requests compensation under Section 3.04,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender, or if the Borrower exercises its right
to replace non-consenting Lenders pursuant to Section 10.01, or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that: (a) the
Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b); (b) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); (c) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; (d) such
assignment does not conflict with applicable Laws; (e) in the case of any
assignment resulting from a Lender becoming a non-consenting Lender pursuant to
Section 10.01, the applicable assignee shall have consented to the applicable
amendment, assignment or consent; and 16188091_7 80



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr111.jpg]
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. 10.15 Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10.02. 16188091_7 81



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr112.jpg]
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 10.16 Waiver of Right
to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. 10.17 No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby, the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers and Bookrunners, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, each Lender and each Arranger and Bookrunner is and has
been acting solely as a principal with respect to the financing contemplated
hereby and is not the financial advisor, agent or fiduciary, for the Borrower or
any of its Affiliates, stockholders, creditors or employees or any other Person;
(iii) none of the Administrative Agent, any Lender or any Arranger and
Bookrunner has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any aspect of the
financing contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or any Lender or
Arranger and Bookrunner has advised or is currently advising the Borrower or any
of its Affiliates on other matters) and none of the Administrative Agent, any
Lender or any Arranger and Bookrunner has any obligation to the Borrower or any
of its Affiliates with respect to the financing contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and the Arrangers and Bookrunners and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Lender or any Arranger and Bookrunner has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the Lenders
and the Arrangers and Bookrunners have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers and Bookrunners with respect
to any breach or alleged breach of agency or fiduciary duty. 16188091_7 82



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr113.jpg]
10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act. 10.19 Electronic Execution of Assignments and
Certain Other Documents. The words “execution,” “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. 10.20 No General
Partner Liability. No General Partner shall have personal liability as General
Partner for the payment of any amount owing or to be owing hereunder or under
the other Loan Documents. The Administrative Agent and Lenders agree that any
claim against the Borrower which may arise under any Loan Document shall be made
only against and shall be limited to the assets of the Borrower and any
Guarantor, and that no judgment, order or execution entered in any suit, action
or proceeding, whether legal or equitable, on this Agreement or any of the other
Loan Documents shall be obtained or enforced against any General Partner or its
assets for the purpose of obtaining satisfaction and payment of the Obligations.
Nothing in this Section 10.20, however, shall be construed so as to prevent the
Administrative Agent, any Lender or any other holder of any Note from commencing
any action, suit or proceeding with respect to or causing legal papers to be
served upon any General Partner of the Borrower for the purpose of obtaining
jurisdiction over the Borrower, and nothing in this Section 10.20 shall be
construed to modify or supersede any obligation of a General Partner to restore
any negative balance in its capital account maintained by the Borrower pursuant
to the Partnership Agreement upon liquidation of its interest in the Borrower.
10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. 10.22 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: 16188091_7 83



--------------------------------------------------------------------------------



 
[okeoksfirstamendmenttocr114.jpg]
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and (b) the effects of any
Bail-In Action on any such liability, including, if applicable: (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or (iii) the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. [The remainder of this page is intentionally blank] 16188091_7 84



--------------------------------------------------------------------------------



 